EXHIBIT 10.2

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 9th day
of May, 2013 (the “Effective Date”), by and between Institutional Financial
Markets, Inc., a Maryland corporation (the “Company”) and Cohen Bros. Financial,
LLC, a Delaware limited liability company of which Daniel G. Cohen is the sole
member (“Buyer”).

RECITALS:

WHEREAS, Buyer desires to purchase from the Company, and the Company desires to
issue and to sell to Buyer, upon the terms and conditions set forth in this
Agreement, (i) an aggregate of Eight Hundred Thousand (800,000) newly issued
shares (each, a “Common Share” and, collectively, the “Common Shares”) of the
Company’s common stock, $0.001 par value per share (“Common Stock”), for a
purchase price of Two Dollars ($2.00) per Common Share, representing an
aggregate purchase price of One Million Six Hundred Thousand Dollars
($1,600,000) (the “Common Stock Purchase Price”); and (ii) a convertible senior
promissory note in the aggregate principal amount of Two Million Four Hundred
Thousand Dollars ($2,400,000) (the “Note Purchase Price”), in substantially the
form attached hereto as Exhibit A (the “Note”);

WHEREAS, the Company and Buyer are executing and delivering this Agreement in
reliance upon an exemption from registration afforded by the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
promulgated thereunder by the U.S. Securities and Exchange Commission (the
“SEC”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering the Registration Rights
Agreement attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company has agreed to provide certain registration rights
to Buyer and to the Mead Park Buyer (as defined below) under the Securities Act
and under applicable state securities Laws;

WHEREAS, the Company has approved the shareholder rights plan attached hereto as
Exhibit C (the “Shareholder Rights Plan”) to reduce the risk of any limitation
of net operating loss and net capital loss carryforwards and certain other tax
benefits under Section 382 of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder (the “Code”) and such plan is
effective as of the Effective Date;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company, Mead Park Capital Partners LLC (the “Mead Park Buyer”) and Mead
Park Holdings, LP are entering into a securities purchase agreement, pursuant to
which the Mead Park Buyer has agreed to purchase from the Company and the
Company has agreed to sell to the Mead Park Buyer (i) One Million Nine Hundred
Forty-Nine Thousand One Hundred Sixty-Seven (1,949,167) shares of Common Stock,
for a purchase price of Two Dollars ($2.00) per share, representing an aggregate
purchase price of Three Million Eight Hundred Ninety-Eight Thousand Three
Hundred Thirty-Four Dollars ($3,898,334) (the “Mead Park Shares”); and (ii) a
convertible senior promissory note (the “Mead Park Note”) in the aggregate
principal amount of Five Million Eight Hundred Forty-Seven Thousand Five Hundred
and One Dollars ($5,847,501), in the form attached hereto as Exhibit D (the
“Mead Park Purchase Agreement”);



--------------------------------------------------------------------------------

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and Buyer are entering into an exchange agreement providing for the
exchange of all of the Institutional Financial Markets, Inc. Series D Voting
Non-Convertible Preferred Stock indirectly owned by Buyer for newly issued
shares of Institutional Financial Markets, Inc. Series E Voting Non-Convertible
Preferred Stock, in the form attached hereto as Exhibit E (the “Exchange
Agreement”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Daniel G. Cohen and the Company are entering into an amended and restated
employment agreement, which is amending and restating the Cohen IFMI Employment
Agreement and terminating the Cohen PrinceRidge Employment Agreement (each as
defined below), in the form attached hereto as Exhibit F (the “Amended and
Restated Cohen Employment Agreement”);

WHEREAS, on or prior to the Effective Date, each member of IFMI, LLC and the
board of managers of IFMI, LLC shall have approved, pursuant to written consents
provided to Buyer, the amendment to the IFMI LLC Agreement (as defined below)
attached hereto as Exhibit G (“LLC Agreement Amendment”); and

WHEREAS, on or prior to the Effective Date, the Company and the Voting Agreement
Signatories (as defined below), have entered into and delivered to the Mead Park
Buyer voting agreements, each attached hereto as Exhibit H (collectively, the
“Voting Agreements”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

The foregoing Recitals are true and correct and, such Recitals, together with
the Schedules and Exhibits referred to therein and referred to hereafter, are
hereby incorporated into this Agreement by this reference.

ARTICLE II

DEFINITIONS

Capitalized terms used in this Agreement but otherwise not defined herein shall
have the following meanings:

2.1      “Affiliate” means, with respect to a Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the terms “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

2



--------------------------------------------------------------------------------

2.2      “Assets” means all of the properties and assets of the Company or of
the Subsidiaries, whether real, personal or mixed, tangible or intangible,
wherever located, whether now owned or hereafter acquired.

2.3      “Board of Directors” means the Board of Directors of the Company.

2.4      “Buyer Fundamental Representations” means, collectively, the
representations and warranties of Buyer contained in Sections 4.1 (Organization;
Authority), 4.3 (Investment Purpose), 4.4 (Accredited Buyer Status; Experience
of Buyer) and 4.9 (Brokers and Finders).

2.5      “CCFL” means Cohen & Company Financial Limited (formerly known as
EuroDekania Management LTD) a wholly-owned Subsidiary organized under the laws
of the United Kingdom.

2.6      “Claims” means any threatened or actual Proceeding, Judgment,
settlement, and/or assessment of any nature or kind.

2.7      “Cohen IFMI Employment Agreement” means the Employment Agreement, dated
February 18, 2010, by and among the Company, IFMI, LLC, and Daniel G. Cohen, as
amended by Amendment No. 1, dated December 18, 2012.

2.8      “Cohen PrinceRidge Employment Agreement”  means the Executive
Agreement, dated May 31, 2011, by and among PrinceRidge, the Company, IFMI, LLC
and Daniel G. Cohen and, solely for purposes of Sections 5.5 and 5.6 thereof,
C&Co/PrinceRidge Partners LLC (formerly known as PrinceRidge Partners LLC).

2.9      “Company Fundamental Representations”    means, collectively, the
representations and warranties of the Company contained in Sections 5.1
(Organization and Qualification), 5.2 (Authorization; Enforcement; Validity),
5.3 (Capitalization), 5.5 (No Conflicts; Consents and Approvals), 5.6 (Issuance
of Securities), 5.8 (Absence of Certain Changes), 5.11 (Compliance with Laws),
5.15 (Acknowledgement Regarding Buyer’s Purchase of the Securities) and 5.16
(Brokerage Fees).

2.10      “Consent” means any consent, approval, order or authorization of, or
any declaration, qualification, filing or registration with, or any application
or report to, or any waiver by, or any other action (whether similar or
dissimilar to any of the foregoing) of, by or with, any Person, which is
necessary in order to take a specified action or actions, in a specified manner
and/or to achieve a specific result.

2.11      “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, stockholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

3



--------------------------------------------------------------------------------

2.12    “Conversion Shares”  means the shares of Common Stock issuable upon
conversion of the Note.

2.13    “Convertible IFMI LLC Units”  means units of membership interest in
IFMI, LLC that are redeemable for shares of Common Stock or cash, at the option
of the Company, pursuant to the IFMI LLC Agreement (other than any units of
membership interest held by the Company).

2.14    “Current Independent Directors” means the members of the Board of
Directors as of the Effective Date who are considered to be independent
directors (as determined in accordance with Section 803 of the NYSE MKT’s
Company Guide).

2.15    “Director” means a member of the Board of Directors.

2.16    “DRS” means the Direct Registration System maintained by the transfer
agent for the Common Stock.

2.17    “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, reservation, conditional sale,
prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.

2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

2.19    “Family Group” means, with respect to any Person, such Person, such
Person’s sole member, and such Person’s or such sole member’s spouse, parent,
sibling and descendants (whether natural or adopted) and any estate, trust,
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such Person or such sole member or such
Person’s or sole member’s spouse, parent, sibling and/or descendant that is and
remains solely for the benefit of such Person, such sole member and/or such
Person’s or such sole member’s spouse, parent, sibling and/or descendants and
any self-directed retirement plan for such individual.

2.20    “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.

2.21    “Governmental Authority”  means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

2.22    “IFMI, LLC” means IFMI, LLC, a Delaware limited liability company and a
majority owned Subsidiary.

2.23    “IFMI LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of IFMI, LLC, dated as of December 16, 2009 by and among the
Company and the Members (as defined therein) that are signatories thereto, as
amended.

 

4



--------------------------------------------------------------------------------

2.24    “Judgment” means any order, ruling, writ, injunction, fine, citation,
award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

2.25    “Knowledge of the Company” or words to that effect means the actual
knowledge of any of the following Persons: Joseph W. Pooler, Jr., Douglas
Listman, Rachael Fink, Stephan Burklin and James J. McEntee, III; provided, that
for purposes of this definition such Persons shall be deemed to have actual
knowledge of facts that would be reasonably expected to come to the attention of
such Person in performing his or her duties in accordance with the Company’s or
any relevant Subsidiary’s ordinary management practices.

2.26    “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

2.27    “Material Adverse Effect”  means any circumstance, event, change,
development, effect or occurrence that, individually or in the aggregate, (i) is
or would reasonably be expected to be materially adverse to the Company’s
financial position, results of operations, business, condition (financial or
otherwise) or Assets of the Company and its Subsidiaries, taken as a whole or
(ii) would materially impair the ability of the Company to perform its
obligations under this Agreement or otherwise materially threaten or materially
impede the consummations of the transactions contemplated herein; provided,
however, that in the case of clause (i) only, any circumstance, event, change,
development, effect or occurrence that results from any of the following shall
be disregarded in determining whether there has been or would be a “Material
Adverse Effect” on the Company (except to the extent that such circumstance,
event, change, development, effect or occurrence has a disproportionate adverse
effect on the Company and the Subsidiaries relative to other companies engaged
in a similar business as the Company): (A) changes, after the Effective Date, in
GAAP; (B) changes, after the Effective Date, in Laws or interpretations thereof
applicable to the Company or the Subsidiaries by any Governmental Authority;
(C) general changes in the national or world economy or securities markets
generally; (D) changes in the price or trading volume of the Common Stock on the
Trading Market (but not the underlying causes of such changes); or (E) the
outbreak or escalation of war or hostilities, any occurrence or threats of
terrorist acts or any armed hostilities associated therewith or any national or
international calamity, disaster or emergency or escalation thereof.

2.28    “Mead Park Conversion Shares” means the shares of Common Stock into
which the Mead Park Note may be converted.

2.29    “Meeting” means any meeting of the stockholders of the Company at which
the election of Directors is to be voted upon, however called (and including any
postponement or adjournment of any such meeting) and any written consent of the
stockholders of the Company with respect to the election of Directors.

2.30    “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.

 

5



--------------------------------------------------------------------------------

2.31    “Permit” means any license, permit, approval, waiver, order or
authorization granted, issued or approved by any Governmental Authority.

2.32    “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

2.33    “PrinceRidge” means C&Co/PrinceRidge Holdings LP (formerly known as
PrinceRidge Holdings LP), an indirect Subsidiary.

2.34    “Principal” of any Person means, at the time of determination, each
principal, partner or member of such Person, any spouse or child of each
principal, partner or member, and any trust for the benefit of each principal,
partner or member or each such principal’s, partner’s or member’s spouse or
lineal descendants.

2.35    “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

2.36    “Sandler O’Neill” means Sandler O’Neill & Partners, L.P., the
independent financial advisor to the Special Committee.

2.37    “Securities” means, together, the Common Shares and the Note.

2.38    “Shell Company” means an issuer that meets the description of a shell
company as defined under Rule 144.

2.39    “Significant Subsidiary” means each of the significant subsidiaries (as
such term is defined in Rule 1-02(w) of Regulation S-X) of the Company, as set
forth in the Company’s SEC Documents.

2.40    “Special Committee” means the special committee of independent directors
of the Board of Directors formed in connection with the transactions
contemplated by this Agreement and the Transaction Documents.

2.41    “Subsidiary” means each subsidiary of the Company.

2.42    “Tax” means (i) any foreign, federal, state or local income, profits,
gross receipts, franchise, sales, use, occupancy, general property, real
property, personal property, intangible property, transfer, excise, accumulated
earnings, unemployment compensation, social security, withholding taxes, payroll
taxes, or any other tax of any nature whatsoever, (ii) any foreign, federal,
state or local organization fee, qualification fee, annual report fee, filing
fee, occupation fee, or assessment, or (iii) any deficiency, interest or penalty
imposed with respect to any of the foregoing.

2.43    “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

6



--------------------------------------------------------------------------------

2.44    “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).

2.45    “Transaction Documents” means (i) any documents or instruments to be
executed by the Company, Buyer, Mead Park Holdings, LP, the Mead Park Buyer, and
IFMI, LLC in connection with this Agreement, including the Note, and the
Registration Rights Agreement; and (ii) the Voting Agreements, together, in each
case, with all modifications, amendments, extensions, future advances, renewals,
and substitutions thereof and thereto.

2.46    “Voting Agreement Signatories” means, collectively, Daniel G. Cohen,
Christopher Ricciardi, Stephanie Ricciardi, The Ricciardi Family Foundation,
James J. McEntee, III, Joseph W. Pooler, Jr., Doug Listman, Rachael Fink, Walter
Beach, Rodney E. Bennett, Thomas P. Costello, G. Steven Dawson, Joseph M.
Donovan, Jack Haraburda, Lance Ullom, Charles W. Wolcott and Neil S. Subin.

In addition, the following terms shall have the respective meanings ascribed to
them in the corresponding Sections:

 

Term     Section 2013 Annual Meeting of Stockholders   

 Section 6.7

8-K Filing   

 Section 6.5

Agreement   

 Preamble

Amended and Restated Cohen Employment Agreement   

 Recitals

Articles of Incorporation   

 Section 5.1

Benefit Plan   

 Section 5.18

Buyer   

 Preamble

Buyer Indemnified Parties   

 Section 9.1

Bylaws   

 Section 5.1

Closing   

 Section 3.2

Closing Date   

 Section 3.2

Code   

 Recitals

Common Share(s)   

Recitals

Common Stock   

 Recitals

Common Stock Purchase Price   

 Recitals

Company   

 Preamble

Company Indemnified Parties   

 Section 9.2

Company Proxy Statement   

 Section 6.7

Effective Date   

 Preamble

Employees   

 Section 5.18

ERISA   

 Section 5.18

ERISA Plans   

 Section 5.18

Exchange Agreement   

 Recitals

Investment Company Act   

 Section 5.17

Financial Statements   

 Section 5.7

 

7



--------------------------------------------------------------------------------

Term      Section

LLC Agreement Amendment

    

Recitals

Listing Application

    

Section 6.6

Mead Park Buyer

    

Preamble

Mead Park Note

    

Recitals

Mead Park Purchase Agreement

    

Recitals

Mead Park Shares

    

Recitals

Minority Board Representative

    

Section 6.8(a)

New Security

    

Section 6.9(a)

Note

    

Recitals

Note Purchase Price

    

Recitals

Pension Plan

    

Section 5.18

Registration Rights Agreement

    

Recitals

Rule 144

    

Section 5.21

Rule 144 Certificate

    

Section 6.2(b)ii

SEC

    

Recitals

SEC Documents

    

Section 5.7

Securities Act

    

Recitals

Securities Being Sold

    

Section 6.2(b)ii

Share Reserve

    

Section 6.4

Shareholder Rights Plan

    

Recitals

Stockholder Proposal

    

Section 6.7

Transaction Deadline

    

Section 10.1(b)ii

Voting Agreements

    

Recitals

ARTICLE III

PURCHASE AND SALE OF SECURITIES

3.1      Purchase and Sale of Securities.  Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, on the Closing Date,
(i) Buyer agrees to purchase the Securities; and (ii) the Company agrees to sell
and to issue to Buyer the Securities for the aggregate amount of the Common
Stock Purchase Price and the Note Purchase Price.

3.2      Closing.    The closing (the “Closing”) of the transactions
contemplated hereby will occur at the offices of Duane Morris LLP, 30 South 17th
Street, Philadelphia, Pennsylvania, commencing at 9:00 a.m. local time on the
second (2nd) business day after the satisfaction or waiver of all conditions in
Article VII and Article VIII (other than conditions with respect to actions that
the respective parties hereto will take at the Closing), or at such other
location and on such other date as the parties mutually determine (the “Closing
Date”).

3.3      Form of Payment; Delivery of Securities.  Subject to the satisfaction
(or waiver) of the terms and conditions of this Agreement, on the Closing Date,
(i) Buyer shall deliver to the Company the Common Stock Purchase Price and the
Note Purchase Price, in the form of wire transfers of immediately available U.S.
funds; and (ii) the Company shall deliver to Buyer the Securities, duly executed
on behalf of the Company, together with any other documents required to be
delivered pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company that:

4.1      Organization; Authority. Buyer is duly organized, validly existing
under the laws of the jurisdiction of its organization with the requisite
limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and by each of the Transaction
Documents to which Buyer is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by Buyer of
this Agreement and of each of the Transaction Documents to which Buyer is a
party have been duly authorized by all necessary limited liability company
action, on the part of Buyer. Each of this Agreement and the Transaction
Documents to which Buyer is a party has been (or upon delivery will have been)
duly executed by Buyer, and, when delivered by Buyer in accordance with the
terms hereof and thereof, will constitute the valid and legally binding
obligation of Buyer, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

4.2      No Conflicts.    The execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents to which Buyer is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby will
not (i) result in a violation of the organizational documents of Buyer,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any Contract,
indenture or instrument to which Buyer is a party, or (iii) result in a
violation of any Law, rule, regulation, order, judgment or decree (including
federal and state securities Laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.

4.3      Investment Purpose.  Buyer understands that the Securities are not, and
the Conversion Shares will not be, registered under the Securities Act or any
applicable state securities Laws (subject to the Registration Rights Agreement).
Buyer is acquiring the Securities and, upon exercise of the Note (if
applicable), will acquire the Conversion Shares issuable upon exercise thereof,
as principal for its own account for investment only and not with a view to or
for the purpose of distributing or reselling such Securities or Conversion
Shares (if applicable) or any part thereof in violation of the Securities Act or
any applicable state securities Laws. Buyer does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities or the Conversion
Shares (if applicable) (or any securities which are derivatives thereof) to or
through any person or entity; Buyer is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.

4.4      Accredited Buyer Status; Experience of Buyer. At the time Buyer was
offered the Securities, it was, on each date on which it acquires Securities it
will be, and on each date on which it exercises the Note (if applicable) it will
be, an “accredited investor” as defined in Rule 501(a) under the Securities Act.
Buyer, either alone or together with its representatives (if any), has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Buyer acknowledges that it can bear the economic risk and complete loss of its
investment in the Securities.

 

9



--------------------------------------------------------------------------------

4.5      Residency. Buyer has its principal place of business in the State of
New York.

4.6      Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Company is relying upon the truth and accuracy of, and Buyer’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of Buyer to acquire the Securities.

4.7      Information.    Buyer and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
information Buyer deemed material to making an informed investment decision
regarding its purchase of the Securities, which have been requested by Buyer.
Buyer and its advisors have been afforded with the opportunity to ask questions
of the Company and its management. Buyer has sought such accounting, legal, tax
and other professional advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

4.8      Restrictions on Transferability.  Buyer understands that because the
Securities have not have been registered under the Securities Act, Buyer cannot
dispose of any or all of the Securities unless such Securities are subsequently
registered under the Securities Act or exemptions from registration are
available. Buyer acknowledges and understands that, except as provided in the
Registration Rights Agreement, it has no registration rights. By reason of these
restrictions, Buyer understands that it may be required to hold the Securities
for an indefinite period of time. Buyer understands that each certificate or
other instrument representing the Securities and the Conversion Shares will bear
appropriate legends reflecting the foregoing as well as state “blue sky”
legends. In addition, appropriate transfer restrictions will be affixed to any
notation in the DRS for any Securities or Conversion Shares.

4.9      Brokers and Finders.    Buyer has not employed any Person, or incurred
any liability, for any financial advisory, brokerage or finder’s fee or
commission, and no broker or finder has acted directly or indirectly for Buyer,
in connection with the transactions contemplated by this Agreement and the
Transactions Documents.

4.10    Independent Investment Decision.  Buyer has evaluated, independently of
the Company, the merits of its decision to purchase the Securities pursuant to
this Agreement and the Transaction Documents. Buyer understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Buyer in connection with the purchase of the Securities constitutes
legal, tax or investment advice.

 

10



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth and disclosed in the disclosure schedule attached to this
Agreement and made a part hereof or as set forth in the SEC Documents (excluding
any risk factor disclosures contained in such documents under the heading “Risk
Factors” and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements, in each case, that are predictive or
forward-looking in nature), the Company hereby makes the following
representations and warranties to Buyer:

5.1      Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland, with the requisite power and authority to own or lease and use its
properties and Assets and to carry on its business as currently conducted and as
currently proposed to be conducted. The Company is not in violation of any of
the provisions of the Articles of Incorporation or the Bylaws. The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and no Proceeding has been instituted, is pending, or,
to the Knowledge of the Company, is threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification. The Company has furnished or made
available to Buyer true, complete and correct copies of: (A) the Company’s
Articles of Incorporation, as amended and as in effect on the Effective Date
(the “Articles of Incorporation”); and (B) the Company’s Bylaws, as in effect on
the Effective Date (the “Bylaws”).

5.2      Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and by each of the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by the Company of this
Agreement and of each of the Transaction Documents to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the issuance, sale and delivery of the
Securities and the reservation for issuance and the subsequent issuance of the
Conversion Shares upon exercise of the Note) have been duly authorized by all
necessary corporate action on the part of the Company, and, other than the
approval by the Company’s stockholders of the Stockholder Proposal, no further
corporate action is required by the Company, the Board of Directors or its
stockholders in connection herewith and therewith. Each of this Agreement and
the Transaction Documents to which the Company is a party has been (or upon
delivery will have been) duly and validly executed by the Company and is, or
when delivered in accordance with the terms hereof will constitute, the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application. The
Board of Directors has resolved that the transactions contemplated by this
Agreement and the Transaction Documents are in the best interests of
stockholders of the Company.

 

11



--------------------------------------------------------------------------------

5.3      Capitalization.  The authorized capital stock of the Company consists
of: (a) 100,000,000 shares of Common Stock, of which 12,237,104 shares of Common
Stock are issued and outstanding as of the Effective Date; (b) 10,000,000 shares
of Preferred Stock, par value $0.001 per share, all of which are designated as
Series C Junior Participating Preferred Stock, none of which are issued or
outstanding as of the Effective Date; and (c) 50,000,000 shares of Preferred
Stock, par value $0.001 per share, of which 4,983,557 shares are designated as
Series E Voting Non-Convertible Preferred Stock, all of which are issued and
outstanding as of the Effective Date. All outstanding shares of Common Stock and
Series E Voting Non-Convertible Preferred Stock have been duly authorized,
validly issued and are fully paid and nonassessable. The Common Stock is
currently quoted on the NYSE MKT under the trading symbol “IFMI,” and the
Company has maintained all requirements on its part for the continuation of such
quotation. No shares of Common Stock are subject to preemptive rights or any
other similar rights. Except as contemplated hereby and as set forth on Schedule
5.3 hereto, as of the Effective Date: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company, or Contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other Contracts or instruments evidencing
indebtedness of the Company, or by which the Company is or may become bound;
(iii) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
(except pursuant to the Registration Rights Agreement); (iv) there are no
financing statements securing any obligations of the Company; (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein; and (vi) there are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. Schedule 5.3
attached hereto contains a pro forma beneficial ownership table for the Company
giving effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

5.4      Subsidiaries.  Except as set forth on Schedule 5.4 hereto, the Company
has no other Subsidiaries and all shares of the outstanding capital stock of
each Subsidiary are owned directly or indirectly by the Company. All of such
shares so owned by the Company are duly authorized, validly issued and are fully
paid and nonassessable, and are owned by it free and clear of any Encumbrance
with respect thereto. Each Significant Subsidiary is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has the requisite power and authority to own or lease and use
its properties and Assets and to carry on its business as currently conducted
and as currently proposed to be conducted, in each case except as would not
reasonably be expected to have a Material Adverse Effect on the Company. Except
as set forth on Schedule 5.4 hereto, the Company does not own beneficially,
directly or indirectly, more than five percent (5%) of any class of equity
securities or similar interests of any organization, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture. Except
as set forth on Schedule 5.4 hereto, no equity security of any Subsidiary is or
may be required to be issued by reason of any option, warrant, scrip, right to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of such
Subsidiary, and there are no Contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its capital stock, or any option, warrant, scrip, right to subscribe
to, call or commitment of any character whatsoever relating to, or securities or
rights convertible into, any shares of its capital stock.

 

12



--------------------------------------------------------------------------------

5.5      No Conflicts; Consents and Approvals.  The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance, sale and delivery of any of the Securities and the Conversion Shares,
and compliance by the Company with any provisions of the Transaction Documents
will not: (i) constitute or result in a violation of or conflict with the
Articles of Incorporation, Bylaws, or any other organizational or governing
documents of Company or any Subsidiary; (ii) constitute or result in a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
Contract, indenture or instrument to which Company or any Subsidiary is a party
or by which it may be bound, or to which the Company or any Subsidiary or any of
their Assets or properties may be bound (other than immaterial contracts
relating to back office operations, systems and facilities or similar matters);
(iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
Judgment; (iv) assuming that, in connection with the transactions contemplated
hereby, the parties hereto timely make all of the filings required by applicable
state securities Laws and under the applicable rules and regulations of the
Trading Market constitute a violation of, or conflict with, any Law, rule,
regulation, order, judgment or decree (including federal and state securities
Laws); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, the Company or any Subsidiary
or any of the their Assets or properties; except, in the case of clause (v), for
such violations, defaults, breaches, conflicts, losses, modifications or
impositions that have not had and would not reasonably be expected to have a
Material Adverse Effect. The Company is not in default or breach (and no event
has occurred which with notice or lapse of time or both could put the Company in
default or breach) under, and the Company has not taken any action or failed to
take any action that would give to any other Person any rights of termination,
amendment, acceleration or cancellation of, any material Contract to which the
Company is a party or by which any property or Assets of the Company are bound
or affected. Except with respect to the SEC and the Trading Market and as
specifically contemplated by this Agreement or the Transaction Documents, the
Company is not required to obtain any Consent of, from, or with any Governmental
Authority, or any other Person, and no expiration or termination of any
statutory waiting period is necessary, in order for the Company to execute,
deliver or perform any of its obligations under this Agreement and the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue, sell and deliver the Securities and the Conversion Shares in accordance
with the terms hereof and thereof. All Consents which the Company is required to
obtain pursuant to the immediately preceding sentence have been obtained or
effected on or prior to the Effective Date or will be obtained or effected on or
prior to Closing or as otherwise required under the rules and regulations of the
applicable Governmental Authority.

 

13



--------------------------------------------------------------------------------

5.6      Issuance of Securities.  The Securities to be issued pursuant to this
Agreement have been duly authorized by all necessary corporate action of the
Company and, upon issuance in accordance with the terms hereof, the Common
Shares, the Note and the Conversion Shares, as applicable, shall be duly and
validly issued, fully paid and non-assessable, and free from all Encumbrances
with respect to the issue thereof, and, assuming the accuracy of the
representations and warranties of Buyer set forth in Article IV above, will be
issued in compliance with all applicable United States federal and state
securities Laws.

5.7      Listing and Maintenance Requirements; SEC Documents; Financial
Statements.  The Company’s Common Stock is registered pursuant to Section 12(b)
of the Exchange Act, and the Company has taken no action designed to, or that is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has filed all
reports, schedules, forms, statements and other documents, together with any
amendments thereto, required to be filed by it with the SEC under the Exchange
Act (all of the foregoing filed within the two (2) years preceding the Effective
Date and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”). The Company is current with its filing
obligations under the Exchange Act and there are no outstanding comments from
the SEC with respect to any report, schedule, form, statement and other document
required to be filed by it with the SEC under the Exchange Act. The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge. As of their
respective dates, the SEC Documents complied in all material respects with the
applicable requirements of the Exchange Act, and none of the SEC Documents, at
the time they were filed with or furnished to the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. No executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002. To the Knowledge of the Company as of the Effective Date, there are no
facts or circumstances that would prevent its current Chief Executive Officer
and Chief Financial Officer from giving the certifications and attestations
required pursuant to Rules 13a-14 and 15d-14 under the Exchange Act, without
qualification, with respect to the Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2013. As of their respective dates, the financial
statements of the Company included in the SEC Documents (collectively, the
“Financial Statements”) (i) have been prepared from the books and records of the
Company and the Subsidiaries, (ii) complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, (iii) have been prepared in accordance with GAAP,
consistently applied during the periods involved and (iv) fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and comprehensive
income/loss, changes in equity and cash flows for the periods then ended,
subject, in the case of unaudited statements, to the absence of notes and normal
year-end audit adjustments.

 

14



--------------------------------------------------------------------------------

5.8      Absence of Certain Changes.  Except as otherwise disclosed to Buyer in
writing on or prior to the date hereof, since the date upon which the last of
the SEC Documents was filed with the SEC, there has been no event or
circumstance of any nature whatsoever that has resulted in, or would reasonably
be expected to result in, a Material Adverse Effect.

5.9      Absence of Litigation; No Undisclosed Liabilities.  Except as otherwise
disclosed to Buyer in writing on or prior to the date hereof or as would not
reasonably be expected to have a Material Adverse Effect, (i) there is no
Proceeding before or by any Governmental Authority or any other Person, pending,
or to the Knowledge of the Company, threatened or contemplated by, against or
affecting the Company or any Subsidiary, or their Assets; and (ii) there are no
outstanding Judgments against or affecting the Company, any Subsidiary, or their
Assets. There are no obligations that are not appropriately reflected or
reserved against in the financial statements described in Section 5.7 to the
extent required to be so reflected or reserved against in accordance with GAAP,
except for (i) liabilities that have arisen since December 31, 2012 in the
ordinary course of business consistent with past practice and (ii) liabilities
that have not had and would not reasonably be expected to have a Material
Adverse Effect.

5.10    Title to Assets.  Except as set forth on Schedule 5.10 hereto, the
Company or a Significant Subsidiary has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company and the Significant Subsidiaries as presently
conducted, free and clear of all Encumbrances or restrictions on the transfer or
use of same. Except as would not have a Material Adverse Effect, the Company’s
Assets are in good operating condition and repair, ordinary wear and tear
excepted.

5.11    Compliance with Laws.  The Company and the Subsidiaries (i) are in
material compliance with all applicable Laws and Judgments; (ii) to the
Knowledge of the Company, have all material Permits and such Permits are in full
force and effect and no material suspension or cancellation of any of them is
threatened; and (iii) to the Knowledge of the Company, are not under
investigation with respect to, and have not been threatened to be charged with
or given notice of, any material violation of all applicable Laws and Judgments.

5.12    No Directed Selling Efforts or General Solicitation.  Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has conducted any “general solicitation” or “general advertising” (as those
terms are used in Regulation D promulgated under the Securities Act) in
connection with the offer or sale of any of the Securities.

 

15



--------------------------------------------------------------------------------

5.13    Tax Matters.  The Company and each of its Affiliates has made and timely
filed all United States federal income Tax Returns and all foreign income Tax
Returns and all other material Tax Returns required to be filed by it, and each
such Tax Return has been prepared in material compliance with all applicable
Laws, and all such Tax Returns are true and accurate in all material respects.
Except and only to the extent that the Company or any of its Affiliates, as the
case may be, has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported Taxes, the Company and each of its
Affiliates has timely paid all Taxes shown or determined to be due on such Tax
Returns, except those being contested in good faith, and the Company and each of
its Affiliates has set aside on its books provision reasonably adequate for the
payment of all Taxes for periods subsequent to the periods to which such Tax
Returns apply. There are no unpaid Taxes of the Company or any of its Affiliates
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and, to the Knowledge of the Company, no basis for any such claim.
The Company and each of its Affiliates has withheld and paid all Taxes to the
appropriate Governmental Authority required to have been withheld and paid in
connection with amounts paid or owing to any Person. There is no Proceeding or
Claim for refund now in progress, pending or threatened against or with respect
to the Company or any of its Affiliates, in each case, regarding Taxes. Neither
the Company nor any of its Affiliates has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency, in each case, that is still in effect, or has pending
a request for any such extension or waiver. Neither the Company nor any of its
Affiliates has entered into any “listed transaction” within the meaning of
Treasury Regulations section 1.6011-4(b)(2). Neither the Company nor any of its
Affiliates has liability for the Taxes of any person other than the Company or
any of its Affiliates under Treasury Regulations section 1.1502-6 (or any
similar provision of state, local or foreign law). Neither the Company nor any
of its Affiliates is party to, bound by or has any obligation under any Tax
allocation, Tax sharing, Tax indemnity or similar agreement, arrangement or
understanding (other than any agreement, arrangement or understanding solely
among the Company and its Affiliates). Neither the Company nor any of its
Affiliates is currently subject to a section 382 limitation, as defined in
section 382 of the Code, with respect to any of its Tax attributes. The
representation made in the previous sentence will be true immediately after the
end of the Closing Date. The aggregate amount of the net operating loss
carryovers for United States federal income tax purposes of the Company and its
Affiliates as of December 31, 2011 equals or exceeds $88,830,601 and as of
December 31, 2012, as currently estimated in good faith by the Company (but
subject to future adjustment), equals or exceeds $86,051,682, and Schedule 5.13
attached hereto sets forth the dates on which such net operating loss
carryforwards expire. The aggregate amount of the net capital loss carryovers
for United States federal income tax purposes of the Company and its Affiliates
as of December 31, 2011 equals or exceeds $41,251,297 and as of December 31,
2012, as currently estimated in good faith by the Company (but subject to future
adjustment), equals or exceeds $58,892,311, and Schedule 5.13 attached hereto
sets forth the dates on which such net capital loss carryforwards expire.

5.14    Internal Accounting Controls.    The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company (A) has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the Chief Executive Officer and the Chief Financial Officer of the
Company by others within those entities, and (B) has disclosed, based on its
most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. Since December 31, 2010, (i) neither the Company nor any
Subsidiary nor, to the Knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company or any Subsidiary
has received, or otherwise had or obtained knowledge of, any complaint,
allegation, assertion or claim that the Company or any Subsidiary has engaged in
questionable accounting or auditing practices, and (ii) no attorney representing
the Company or any Subsidiary, whether or not employed by the Company or any
Subsidiary, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Board of Directors or any
committee thereof or to any director or officer of the Company.

 

16



--------------------------------------------------------------------------------

5.15    Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an “arm’s
length” purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by Buyer or any of its representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
Buyer’s purchase of the Securities. The Company further represents to Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

5.16    Brokerage Fees.  There is no Person acting on behalf of the Company as
placement agent in connection with the transactions contemplated hereby, and,
other than the Special Committee’s retention of Sandler O’Neill, there is no
Person acting on behalf of the Company who is entitled to or has any claim for
any financial advisory, brokerage or finder’s fee or commission in connection
with the execution of this Agreement or the transactions contemplated hereby.

5.17    Investment Company.    The Company is not an “investment company” as
defined under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the Company does not sponsor any person that is such an
investment company.

 

17



--------------------------------------------------------------------------------

5.18    Employee Matters.    All benefit and compensation plans, contracts,
policies, programs or arrangements covering current or former employees,
Directors and consultants of the Company and its Subsidiaries (the “Employees”),
including, but not limited to, “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and employment, consulting, retirement, pension, severance,
termination, change in control, vacation, deferred compensation, stock option,
stock purchase, stock appreciation rights, equity based, incentive, bonus,
profit sharing, insurance, medical, welfare, fringe or other benefit plans,
contracts, policies, programs or arrangements (the “Benefit Plans”) are listed
in this Schedule 5.18 attached hereto, and each Benefit Plan which has received
a favorable opinion letter from the Internal Revenue Service National Office,
including any master or prototype plan, has been separately identified. All
Benefit Plans are in substantial compliance with ERISA, the Code and other
applicable laws. Each Benefit Plan which is subject to ERISA (the “ERISA Plans”)
that is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code, has received a favorable determination letter from the Internal
Revenue Service and, to the Knowledge of the Company, there are no circumstances
likely to result in revocation of any such favorable determination letter or the
loss of the qualification of such Pension Plan under Section 401(a) of the Code.
Neither the Company nor any Subsidiary has engaged in a transaction with respect
to any ERISA Plan that, assuming the taxable period of such transaction expired
as of the Effective Date, could subject the Company or any Subsidiary to a tax
or penalty imposed by either Section 4975 of the Code or Section 502(i) of ERISA
in an amount which would be material. Neither the Company nor any of the
Subsidiaries has incurred or reasonably expects to incur a material tax or
penalty imposed by Section 4980F of the Code or Section 502 of ERISA. Neither
the Company, any Subsidiary nor any entity which is considered one employer with
the Company under Section 4001 of ERISA or Section 414 of the Code (x) maintains
or contributes to or has within the past six years maintained or contributed to
a Pension Plan that is subject to Subtitles C or D of Title IV of ERISA or
(y) maintains or has an obligation to contribute to or has within the past six
years maintained or had an obligation to contribute to a multiemployer plan, as
defined in Section 3(37) of ERISA. All contributions required to be made under
each Benefit Plan, as of the Effective Date, have been timely made and all
obligations in respect of each Benefit Plan have been properly accrued and
reflected in the Financial Statements. As of the Effective Date, there is no
material pending or, to the Knowledge of the Company threatened, litigation
relating to the Benefit Plans. Neither the Company nor any Subsidiary has any
obligations for retiree health and life benefits under any Benefit Plan or
collective bargaining agreement. The Company or its Subsidiaries may amend or
terminate any such retiree health and life plan at any time without incurring
any liability thereunder other than in respect of claims incurred prior to such
amendment or termination. There has been no amendment to, announcement by the
Company or any Subsidiary relating to, or change in participation or coverage
under, any Benefit Plan which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year. None of the transactions contemplated by this Agreement
or the other Transaction Documents, individually or in the aggregate,
(i) constitute a “change in control” or “change of control” (or phrases of
similar import) within the meaning of any Benefit Plan, (ii) result in any
payment or benefit (including severance, unemployment compensation, “excess
parachute payment” (within the meaning of Section 280G of the Code), forgiveness
of indebtedness or otherwise) becoming due to any Employee, the Directors or any
consultant of the Company or any Subsidiary under any Benefit Plan, (iii) result
in payments under any of the Benefit Plans which would not be deductible under
Section 162(m) of the Code, (iv) increase any compensation or benefits otherwise
payable under any Benefit Plan, (v) result in any acceleration of the time of
payment or vesting of any such benefits, (vi) require the funding or increase in
the funding of any such benefits, or (vii) result in any limitation on the right
of the Company or any Subsidiary to amend, merge, terminate or receive a
reversion of assets from any Benefit Plan or related trust.

5.19    Risk Management; Derivatives.  The Company and the Significant
Subsidiaries have in place risk management policies and procedures designed to
protect against material risks of the type and in amounts reasonably expected to
be incurred by Persons of similar size and in similar lines of business as the
Company and the Significant Subsidiaries.

 

18



--------------------------------------------------------------------------------

5.20      Foreign Corrupt Practices and International Trade Sanctions.  To the
Knowledge of the Company, neither the Company nor any Subsidiary, nor any of
their respective directors, officers, agents, employees or any other persons
acting on their behalf (i) has violated the Foreign Corrupt Practices Act, 15
U.S.C. § 78dd-1 et seq., as amended, or any other similar applicable foreign,
federal, or state legal requirement; (ii) has made or provided, or caused to be
made or provided, directly or indirectly, any payment or thing of value to a
foreign official, foreign political party, candidate for office or any other
person knowing that the person shall pay or offer to pay the foreign official,
party or candidate, for the purpose of influencing a decision, inducing an
official to violate their lawful duty, securing any improper advantage, or
inducing a foreign official to use their influence to affect a governmental
decision; (iii) has paid, accepted or received any unlawful contributions,
payments, expenditures or gifts; (iv) has violated or operated in noncompliance
with any export restrictions, money laundering law, anti-terrorism law or
regulation, anti-boycott regulations or embargo regulations; or (v) is currently
subject to any United States sanctions administered by the Office of Foreign
Assets Control of the United States Treasury Department.

5.21      Rule 144.    With a view to making available to Buyer the benefits of
Rule 144 promulgated under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit Buyer to sell any of the
Securities to the public without registration, the Company represents and
warrants that: (i) the Company is, and has been for a period of at least ninety
(90) days immediately preceding the Effective Date, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Company has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the Closing Date (or for
such shorter period that the Company was required to file such reports); and
(iii) the Company is not and has not been an issuer defined as a Shell Company.

Buyer acknowledges and agrees that the Company makes no representations or
warranties whatsoever, express or implied, except for those specifically set
forth in this Article V, in any certificate delivered hereto or in any other
Transaction Document.

ARTICLE VI

COVENANTS

6.1        Use of Proceeds.  The proceeds from the purchase and sale of the
Securities shall be used by the Company for general corporate purposes.

6.2        Affirmative Covenants of the Company.  Following the Closing, for so
long as Buyer, Daniel G. Cohen and its or their controlled Affiliates,
Principals and Family Group members collectively own ten percent (10%) or more
of the outstanding shares of the Common Stock (counting for such purposes all
Conversion Shares and Convertible IFMI LLC Units as outstanding shares of the
Common Stock), unless waived in writing by Buyer:

(a)      Reporting Status; Listing.  The Company shall (i) file all reports
required to be filed under the Securities Act, under the Exchange Act, under any
federal or state securities Laws and regulations applicable to the Company, and
under the rules and regulations of the Trading Market; and (ii) comply in all
material respects with the Company’s required reporting, filing and other
obligations under the Bylaws or rules of the Trading Market.

 

19



--------------------------------------------------------------------------------

(b)      Rule 144.  The Company shall:

  i.           use its reasonable best efforts to make, keep and ensure that
adequate current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available;

 ii.          furnish to Buyer, promptly upon reasonable request, such
statements, reports, documents or other information as may be reasonably
requested by Buyer to permit Buyer to sell any of the Securities or Conversion
Shares pursuant to Rule 144 without limitation or restriction;

iii.         promptly, at the request of Buyer, give the Company’s transfer
agent instructions to the effect that, upon the transfer agent’s receipt from
Buyer of a certificate (a “Rule 144 Certificate”) certifying the eligibility for
sale under Rule 144 of any portion of the Securities or Conversion Shares which
Buyer proposes to sell (the “Securities Being Sold”), and receipt by the
transfer agent of a “Rule 144 Opinion” from the Company or its counsel (or from
Buyer and its counsel), the transfer agent is to effect the transfer of the
Securities Being Sold and issue to such transferee(s) thereof the transferred
Securities Being Sold. If the transfer agent requires any additional
documentation in connection with any proposed transfer by Buyer of any
Securities Being Sold, then the Company shall promptly deliver or cause to be
delivered to the transfer agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer of the Securities
Being Sold and the issuance of an unlegended certificate to any transferee
thereof, all at the Company’s expense; and

iv.         take such further action as Buyer may reasonably request, all to the
extent required from time to time to enable Buyer to sell the Securities or the
Conversion Shares without registration under the Securities Act.

(c)      Access to Books and Records.  The Company shall afford to Buyer and its
representatives (including officers and employees of Buyer, and counsel,
accountants and other professionals retained by Buyer), during normal business
hours and upon reasonable notice to the Company, such access to the Company’s
books, records, properties and personnel and to such other information as Buyer
(if Buyer is not Daniel G. Cohen) may reasonably request; provided, however,
that the Company may withhold such access to Buyer (if Buyer is not Daniel G.
Cohen) or any such representative in the event that Buyer or such representative
shall fail to execute a confidentiality agreement in a form reasonably
satisfactory to the Company.

(d)      Efforts.  The Company shall use reasonable best efforts to prepare and
file all necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary Consents or
Permits, or any exemption by, all third parties and Governmental Authorities,
and expiration or termination of any applicable waiting periods, necessary or
advisable to consummate the transactions contemplated by this Agreement and the
other Transaction Documents and to perform covenants contemplated by this
Agreement and the other Transaction Documents.

6.3        Fees and Expenses.  Each party shall bear its own expenses in
connection with the transactions contemplated by this Agreement and the
Transaction Documents; provided, however, that in the event that Buyer
terminates this Agreement under Section 10.1(b)i or Section 10.1(e)(i) or the
Company terminates this Agreement under Section 10.1(f)(ii), the Company will
reimburse Buyer for all out-of-pocket expenses incurred by Buyer and its
Affiliates in connection with due diligence, the negotiation and preparation of
this Agreement, the Transaction Documents and the undertaking of the
transactions contemplated herein and therein (including fees and expenses of
counsel), up to an aggregate maximum amount of Three Hundred Thousand Dollars
($300,000).

 

20



--------------------------------------------------------------------------------

6.4      Reservation of Shares.  The Company shall, at all times, have
authorized and reserved for the purpose of issuance, such number of shares of
Common Stock as shall be necessary for the issuance of all of the Conversion
Shares upon conversion of the Note (collectively, the “Share Reserve”). If at
any time the Share Reserve is insufficient, then the Company shall, as soon as
reasonably practicable, take all required measures to implement an increase of
the Share Reserve accordingly. If the Company does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, then the Company shall call and hold a special meeting of the
stockholders of the Company within ninety (90) business days of such occurrence,
for the purpose of increasing the number of shares of Common Stock authorized,
and, at any such special meeting, the Company’s management shall recommend to
the stockholders to vote in favor of increasing the number of shares of Common
Stock authorized.

6.5      Disclosure of Transactions and Other Material Information.  The Company
shall, on or before 8:30 a.m., New York City time, on the first (1st) trading
day after the date of this Agreement, issue a press release disclosing the
material terms of the transactions contemplated by this Agreement and the
Transaction Documents. On or before 5:30 p.m., New York City time, on the second
(2nd) business day after the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement and by the Transaction Documents in the form
required by the Exchange Act (the “8-K Filing”). None of the Company, its
Subsidiaries, or Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated by this Agreement or by
the Transaction Documents without the express written consent of all of the
other parties to this Agreement (such consent not to be unreasonably withheld or
delayed); provided, however, that the Company shall be entitled, without the
prior approval of Buyer, to file the 8-K Filing or other public disclosure as is
required by applicable Law and regulations, subject to providing Buyer with
reasonable opportunity to comment thereon. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Buyer or any of its Affiliates,
or include the name of Buyer or any of its Affiliates in any filing with the SEC
or any regulatory agency or Trading Market, without the prior consent of Buyer
(such consent not to be unreasonably withheld or delayed), except: (a) as
required by federal securities Laws in connection with (x) the 8-K Filing,
(y) any registration statement contemplated by the Registration Rights
Agreement, or (z) the filing of this Agreement and the final Transaction
Documents with the SEC; and (b) to the extent that such disclosure is required
by Law or Trading Market rules and regulations, in which case the Company shall
provide Buyer with prior notice of such disclosure permitted under this clause
(b).

6.6      NYSE MKT Listing Application.  Following the Effective Date and prior
to the Closing, the Company shall prepare and file with the NYSE MKT an
Additional Listing Application (the “Listing Application”) relating to the
Common Shares and the Conversion Shares.

 

21



--------------------------------------------------------------------------------

6.7        Stockholder Meeting and Company Proxy Statement. As promptly as
reasonably possible following the Effective Date, but in any event within
forty-five (45) days of the Effective Date, the Company shall call a meeting of
its stockholders (the “2013 Annual Meeting of Stockholders”) to vote on, among
other things, proposals (collectively, the “Stockholder Proposal”) regarding the
issuance of the Common Shares, the Conversion Shares, the Mead Park Shares and
the Mead Park Conversion Shares for purposes of Sections 711 and 713 of the NYSE
MKT’s Company Guide, as applicable. The Board of Directors shall recommend to
the Company’s stockholders that such stockholders approve the Stockholder
Proposal, and shall not modify or withdraw such resolution. In connection with
the 2013 Annual Meeting of Stockholders, the Company shall promptly prepare and
file with the SEC a Definitive Proxy Statement on Schedule 14A pursuant to
Section 14(a) of the Exchange Act (the “Company Proxy Statement”), shall use its
reasonable best efforts to solicit proxies for such stockholder approval and
shall use its reasonable best efforts to respond to any comments of the SEC or
its staff and to cause a definitive proxy statement related the 2013 Annual
Meeting of Stockholders to be mailed to the Company’s stockholders promptly
after clearance by the SEC. The Company shall notify Buyer promptly of the
receipt of any comments from the SEC or its staff with respect to the Company
Proxy Statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and shall
supply Buyer with copies of all correspondence between the Company or any of its
representatives, on the one hand, and the SEC or its staff, on the other hand,
with respect to such proxy statement. If at any time prior to the 2013 Annual
Meeting of Stockholders there shall occur any event that is required to be set
forth in an amendment or supplement to the Company Proxy Statement, the Company
shall promptly prepare and mail to its stockholders such an amendment or
supplement. The Company agrees promptly to correct any information provided by
it or on its behalf for use in the Company Proxy Statement if and to the extent
that such information shall have become false or misleading in any material
respect, and the Company shall promptly prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable Laws. The Company shall consult with Buyer prior to mailing the
Company Proxy Statement, or any amendment or supplement thereto, and provide
Buyer with reasonable opportunity to comment thereon. The Board of Directors’
recommendation described in this Section 6.7 shall be included in the Company
Proxy Statement.

6.8        Board Representatives.

(a)      Minority Board Representative.  Following the Closing, if Buyer, Daniel
G. Cohen and its or their controlled Affiliates, Principals and Family Group
members collectively own ten percent (10%) or more of the outstanding shares of
the Common Stock (counting for such purposes all Conversion Shares and
Convertible IFMI LLC Units as outstanding shares of the Common Stock) as of the
record date of a Meeting, then:

i.          Buyer shall be entitled to designate one (1) individual (the
“Minority Board Representative”) to stand for election to the Board of Directors
at such Meeting; provided, however, that such Minority Board Representative
shall have satisfied all of the requirements applicable to the Directors under
applicable Law, the Articles of Incorporation, the Bylaws and any customary
director qualification standards in effect as of the Effective Date and
disclosed to Buyer or adopted by the Board of Directors after the Closing; and

 

22



--------------------------------------------------------------------------------

ii.          the Board of Directors shall (i) nominate such Minority Board
Representative for election to the Board of Directors at such Meeting;
(ii) recommend to the Company’s stockholders the election of the Minority Board
Representative at such Meeting; and (iii) solicit proxies for such Minority
Board Representative in connection with such Meeting to the same extent as it
does for any of its other nominees to the Board of Directors.

(b)      Upon any Minority Board Representative’s death, resignation,
retirement, disqualification or removal from office as a Director (including by
failure to elect or re-elect), if there is a vacancy on the Board of Directors
as a result of such occurrence, then:

 i.          Buyer shall have the right to designate the successor for such
Minority Board Representative; provided, however, that such successor shall have
satisfied all of the requirements applicable to the Directors under applicable
Law, the Articles of Incorporation, the Bylaws and any customary director
qualification standards in effect as of the Effective Date and disclosed to
Buyer or adopted by the Board of Directors after the Closing; and

ii.          the Board of Directors take all necessary actions to fill the
vacancy resulting therefrom with such successor.

(c)      Removal of Board Representatives.  Notwithstanding any other provision
of this Agreement, if Buyer, Daniel G. Cohen and its or their controlled
Affiliates, Principals and Family Group members collectively own less than ten
percent (10%), then (A) the terms and conditions set forth in Section 6.9(a) and
Section 6.9(b) shall be null and void; and (B) if so requested by the Board of
Directors (in its sole discretion), Buyer shall cause the Minority Board
Representative or any of its successors designated by Buyer pursuant to
Section 6.9(a) and Section 6.9(b), to resign from his or her position as
Director.

6.9        Gross-Up Rights.

(a)      Sale of New Securities. After the Closing, for so long as Buyer, Daniel
G. Cohen and its or their controlled Affiliates, Principals and Family Group
members collectively own ten percent (10%) or more of the outstanding shares of
the Common Stock (counting for such purposes all Conversion Shares and
Convertible IFMI LLC Units as outstanding shares of the Common Stock) (before
giving effect to any issuances triggering provisions of this Section 6.9), at
any time that the Company or IFMI, LLC makes any public or nonpublic offering or
sale of any equity (including the Common Stock, or any preferred stock or
restricted stock), or any securities, options or debt that is convertible or
exchangeable into equity (including Convertible IFMI LLC Units) or that includes
an equity component (such as, an “equity” kicker) (including any hybrid
security) (any such security, a “New Security”) other than (i) pursuant to the
granting or exercise of employee stock options or other stock incentives
pursuant to the Company’s stock incentive plans approved by the Board of
Directors (so long as the authorized awards under the Company’s stock incentive
plans represent less than ten percent (10%) of the outstanding shares of the
Company’s capital stock) or the issuance of capital stock pursuant to any
employee stock purchase plan of the Company approved by the Board of Directors
or similar plan where stock is being issued or offered to a trust, other entity
or otherwise, for the benefit of any employees, officers or directors of the
Company, in each case, in the ordinary course of providing incentive
compensation, (ii) issuances of capital stock as full or partial consideration
for a merger, acquisition, joint venture, strategic alliance, license agreement
or other similar nonfinancing transaction, (iii) issuances of shares of the
Common Stock upon the conversion or exercise of any convertible preferred stock
or notes outstanding as of the Effective Date or issued pursuant to the
Transaction Documents, in each case, in accordance with the terms thereof as of
the Effective Date); (iv) issuances of rights, stock or other property pursuant
to the Shareholder Rights Plan; or (v) issuances of Convertible IFMI LLC Units
pursuant to Section 6.10(x) or (y) of the IFMI LLC Agreement, Buyer shall be
afforded the opportunity to acquire from the Company and/or IFMI, LLC for the
same price (net of any underwriting discounts or sales commissions) and on the
same terms as New Securities are proposed to be offered to others, up to the
amount of New Securities in the aggregate required to enable it to maintain its
proportionate equivalent interest in the Company immediately prior to any such
issuance of New Securities (counting for such purposes all Conversion Shares and
Convertible IFMI LLC Units as outstanding shares of the Common Stock).

 

23



--------------------------------------------------------------------------------

(b)      Notice.  In the event the Company and/or IFMI, LLC proposes to offer or
sell New Securities that are subject to Buyer’s rights under Section 6.9(a), the
Company and/or IFMI, LLC (as applicable) shall give Buyer written notice of its
intention, describing the price (or range of prices), anticipated amount of
securities, timing and other terms upon which the Company and/or IFMI, LLC
proposes to offer the same (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed with respect to such offering), no later than five
(5) business days, as the case may be, after the initial filing of a
registration statement with the SEC with respect to an underwritten public
offering, after the commencement of marketing with respect to a Rule 144A
offering or after the Company and/or IFMI, LLC proposes to pursue any other
offering. Buyer shall then have ten (10) business days from the date of receipt
of such a notice to notify the Company and/or IFMI, LLC (as applicable) in
writing that it intends to exercise its rights provided in this Section 6.9 and
as to the amount of New Securities Buyer desires to purchase, up to the maximum
amount calculated pursuant to Section 6.9(a). Such notice shall constitute a
nonbinding indication of interest of Buyer to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
and/or IFMI, LLC’s notice to it. The failure of Buyer to respond within such ten
(10) business day period shall be deemed to be a waiver of Buyer’s rights under
this Section 6.9 only with respect to the offering described in the applicable
notice. The Company shall cause IFMI, LLC to comply with this Section 6.9.

6.10    Redemption Transactions.  Following the Closing, for so long as Buyer,
Daniel G. Cohen and its or their controlled Affiliates, Principals and Family
Group members collectively own ten percent (10%) or more of the outstanding
shares of the Common Stock (counting for such purposes all Conversion Shares and
Convertible IFMI LLC Units as outstanding shares of the Common Stock), the
Company shall not redeem, recapitalize or repurchase any shares of capital stock
of the Company, or rights, options or warrants to purchase shares of capital
stock of the Company, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for capital stock
of the Company (except with respect to the Conversion Shares) unless Buyer is
given the right to participate in such redemption, recapitalization, or
repurchase in a pro rata manner.

 

24



--------------------------------------------------------------------------------

6.11      Additional Covenants Prior to Closing.  Prior to the earlier of the
Closing Date and the termination of this Agreement pursuant to Section 10.1,
except as expressly provided in this Agreement or as otherwise consented to in
writing in advance by Buyer:

(a)      The Company shall promptly provide Buyer with written notice of the
occurrence of any circumstance, event, change, development or effect occurring
after the date hereof and relating to the Company or any Subsidiary of which the
Company has Knowledge and which constitutes a Material Adverse Effect or
otherwise causes or renders any of the representations and warranties of the
Company or any Subsidiary, as applicable, set forth in this Agreement to be
inaccurate.

(b)      The Company shall not agree to any amendment, waiver or modification of
the Transaction Documents to which Buyer is not a party.

(c)      The Company will not modify, in any manner, the limited liability
company agreement of IFMI, LLC, other than by the effectiveness of the LLC
Agreement Amendment, which amendment shall not be modified in any manner.

(d)      The Company shall and shall cause the Subsidiaries to take all actions
necessary to ensure that none of the transactions contemplated by this Agreement
or the other Transaction Documents, individually or in the aggregate, shall give
rise to a “change in control” or “change of control,” the acceleration of any
right, or result in any additional rights, under any Benefit Plan.

(e)      The Company shall, and shall cause each Subsidiary to conduct its and
their businesses only in the ordinary course of business consistent with past
practice and shall use reasonable best efforts to maintain and preserve its and
each Subsidiary’s business (including its business organization, Assets,
goodwill and insurance coverage) and preserve business relationships with
customers, strategic partners and others having business dealings with it.

(f)      Except as required pursuant to any existing written, binding agreements
in effect prior to the date of this Agreement, the Company shall not, and shall
cause each Subsidiary to not, take any of the following actions:

 i.          other than in the ordinary course of business, incur any
indebtedness for borrowed money, assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other Person or
incur any indebtedness of the Company that would be senior in right of payment
or any other respect to the Note;

ii.          (A) adjust, split, combine or reclassify any capital stock of the
Company; (B) make, declare or pay any dividend, or make any other distribution
on, or directly or indirectly redeem, purchase or otherwise acquire, any shares
of capital stock or any securities or obligations convertible into or
exchangeable for any shares of the capital stock (except dividends paid by any
Subsidiary to the Company or any of the Company’s other wholly-owned
Subsidiaries and regular quarterly dividends in an amount not to exceed $0.02
per share); (C) grant any stock options, stock appreciation rights, performance
shares, restricted stock units, restricted shares or other equity-based awards
or interests, or grant any Person any right to acquire any shares of capital
stock; or (D) issue, sell or otherwise permit to become outstanding any
additional shares of capital stock or securities convertible or exchangeable
into, or exercisable for, any shares of its capital stock or any options,
warrants, or other rights of any kind to acquire any shares of capital stock,
except pursuant to the exercise of stock options or the settlement of equity
compensation awards outstanding as of the Effective Date in accordance with
their terms or as otherwise permitted by this Agreement;

 

25



--------------------------------------------------------------------------------

iii.          sell, transfer, mortgage, encumber or otherwise dispose of any of
its material properties or Assets to any Person other than a wholly-owned
Subsidiary, or cancel, release or assign any indebtedness to any such Person or
any Claims held by any such Person, in each case other than in the ordinary
course of business or pursuant to contracts or agreements in force at the date
of this Agreement;

iv.          except for transactions in the ordinary course of business or
pursuant to Contracts or agreements in force at the date of this Agreement or
permitted by this Agreement, make any material investment either by purchase of
stock or securities, contributions to capital, property transfers, or purchase
of any property or non-investment assets of any other Person other than a
wholly-owned Subsidiary or make any capital expenditure in excess of Two Hundred
Thousand Dollars ($200,000);

 v.          except for transactions in the ordinary course of business,
terminate, materially amend, or waive any material provision of, any material
Contract, as the case may be, or make any change in any instrument or agreement
governing the terms of any of its securities, or material Contract, other than
normal renewals of Contracts without material adverse changes of terms, or enter
into any material Contract;

vi.          except as required under applicable law or the terms of any Benefit
Plan existing as of the Effective Date, as applicable, (A) enter into, adopt or
terminate any employee benefit or compensation plan, program, policy or
arrangement for the benefit or welfare of any current or former employee,
officer, director or consultant, (B) amend (whether in writing or through the
interpretation of) any employee benefit or compensation plan, program, policy or
arrangement for the benefit or welfare of any current or former employee,
officer, director or consultant, (C) materially increase the compensation or
benefits payable to any current or former employee, officer, director or
consultant (other than in connection with a promotion or change in
responsibilities), (D) pay or award, or commit to pay or award, any bonuses or
incentive compensation other than in the ordinary course consistent with past
practice, (E) grant or accelerate the vesting of any equity-based awards or
other compensation, (F) enter into any new, or amend any existing, employment,
severance, change in control, retention, bonus guarantee, collective bargaining
agreement or similar agreement or arrangement, (G) fund any rabbi trust or
similar arrangement, (H) terminate the employment or services of any officer or
any employee whose target annual compensation is greater than One Hundred
Thousand Dollars ($100,000), other than for cause, or (I) hire any officer,
employee, independent contractor or consultant who has target annual
compensation (excluding targeted annual compensation based on commission)
greater than One Hundred Thousand Dollars ($100,000);

 

26



--------------------------------------------------------------------------------

 vii.          settle any material Claim, except in the ordinary course of
business or for settlement of a Claim that is settled in an amount and for
consideration not in excess of Five Hundred Thousand Dollars ($500,000) and that
would not impose any material restriction on the business of the Company or any
Subsidiary;

viii.          amend its organizational documents or its bylaws or comparable
governing documents;

  ix.          other than in prior consultation with Buyer, materially
restructure or materially change its investment securities or derivatives
portfolio or its interest rate exposure, through purchases, sales or otherwise,
or the manner in which the portfolio is classified or reported or purchase any
security rated below investment grade other than in the ordinary course of
business within the capital limits currently in use by the Company;

   x.          enter into any new line of business;

  xi.          take any action that, or fail to take any action the failure of
which to be taken, could reasonably be expected to prevent or materially delay
the consummation of the transactions contemplated in this Agreement and the
Transaction Documents; or

 xii.          take, offer, propose or authorize any of, or commit or agree to
take any of, the foregoing.

6.12    Efforts.  Each of the parties hereto agrees to use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary to consummate and make effective as promptly as
practicable the transactions contemplated hereby and under the other Transaction
Documents and to cooperate with the other parties in connection with the
foregoing. Without limiting the generality of the foregoing, the Company shall
use its reasonable best efforts to (i) obtain any required approvals or consents
as promptly as practicable, (ii) to lift or rescind as promptly as practicable
any injunction or restraining order or other order adversely affecting the
ability of the parties hereto to consummate the transactions contemplated
hereby, (iii) to effect all necessary registrations and filings, if any, and
(iv) to fulfill all of the conditions to the obligations of the parties to
consummate the transactions contemplated by this Agreement set forth in Article
VIII. Without limiting the generality of the foregoing, Buyer shall use its
reasonable best efforts to fulfill all of the conditions to the obligations of
the parties to consummate the transactions contemplated by this Agreement set
forth in Sections 7.1 and 7.4.

ARTICLE VII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

The obligation of the Company hereunder to issue and to sell the Securities to
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:

7.1      Buyer’s Execution of Transaction Documents.  Buyer shall have executed
the Transaction Documents that require Buyer’s execution, and delivered such
Transaction Documents to the Company.

 

27



--------------------------------------------------------------------------------

7.2      NYSE MKT Approval of the Listing of the Common Shares, the Conversion
Shares, the Mead Park Shares and the Mead Park Conversion Shares.  Pursuant to
the Listing Application, the Common Shares, the Conversion Shares, the Mead Park
Shares and the Mead Park Conversion Shares shall have been approved for listing
on the NYSE MKT by the NYSE MKT.

7.3      Company Stockholder Approval of Contemplated Transactions.  In
connection with the Company Proxy Statement, the Company’s stockholders shall
have approved the issuance of the Common Shares, the Conversion Shares, the Mead
Park Shares and the Mead Park Conversion Shares.

7.4      Accuracy of Buyer’s Representations; Compliance with Covenants.    The
representations and warranties of Buyer other than the Buyer Fundamental
Representations shall be true and correct in all material respects (except to
the extent that any of such representations and warranties are already qualified
as to materiality in Article IV above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), the Buyer Fundamental Representations shall be true and correct
in all respects (except for de minimis failures) and Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by Buyer at or prior to the Closing Date.

ARTICLE VIII

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS TO PURCHASE

The obligation of Buyer hereunder to purchase the Securities at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (which conditions shall be deemed satisfied upon the
occurrence of the Closing), provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer at any time in its sole discretion:

8.1      Company Execution of the Transaction Documents.  The Company shall have
executed and delivered the Transaction Documents that require the Company’s
execution and delivered such Transaction Documents to Buyer and all such
Transaction Documents shall have been fully executed by all other parties
thereto (other than Buyer) and remain in full force and effect.

8.2      NYSE MKT Approval of the Listing of the Common Shares, the Conversion
Shares, the Mead Park Shares and the Mead Park Conversion Shares.  Pursuant to
the Listing Application, the Common Shares, the Conversion Shares, the Mead Park
Shares and the Mead Park Conversion Shares shall have been approved for listing
on the NYSE MKT by the NYSE MKT.

 

28



--------------------------------------------------------------------------------

8.3      Company Stockholder Approval of Contemplated Transactions.  In
connection with the Company Proxy Statement, the Company’s stockholders shall
have approved the issuance of the Common Shares, the Conversion Shares, the Mead
Park Shares and the Mead Park Conversion Shares.

8.4      Composition of the Board of Directors.  The Board of Directors shall
consist of Daniel G. Cohen, Jack DiMaio, Christopher Ricciardi, and five (5) of
the Current Independent Directors. In addition, Jack DiMaio shall be Chairman of
the Board of Directors, and Daniel G. Cohen shall be Vice-Chairman of the Board
of Directors and President of the Company’s European operations, including the
President of CCFL.

8.5      Employment Agreements.  The Cohen IFMI Employment Agreement shall have
been amended and restated and the Cohen PrinceRidge Employment Agreement shall
have been terminated, in each case, as provided in the Amended and Restated
Cohen Employment Agreement, which shall be in full force and effect as of the
Closing.

8.6      Mead Park Purchase Agreement.  The Mead Park Purchase Agreement shall
remain in effect and, simultaneous with the Closing, Mr. Cohen shall purchase
from the Company and the Company shall sell to Mr. Cohen (i) the Mead Park
Shares, for a purchase price of Two Dollars ($2.00) per share, representing an
aggregate purchase price of Three Million Eight Hundred Ninety-Eight Thousand
Three Hundred Thirty-Four Dollars ($3,898,334); and (ii) the Mead Park Note in
the aggregate principal amount of Five Million Eight Hundred Forty-Seven
Thousand Five Hundred and One Dollars ($5,847,501), pursuant to the Mead Park
Purchase Agreement.

8.7      Accuracy of Company’s Representations; Compliance with Covenants.  The
representations and warranties of the Company other than the Company Fundamental
Representations and the representations set forth in Section 5.13 (Tax Matters)
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties are already qualified as to
materiality in Article V above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, in which case they shall be true and correct in all material
respects as of such specified date), the Company Fundamental Representations and
the representations set forth in Section 5.13 (Tax Matters) shall be true and
correct in all respects (except for de minimis failures) and, with respect to
any matter disclosed to Buyer in writing in response to a representation set
forth Article V, there shall have been no materially adverse developments that
would reasonably be expected to result in a Material Adverse Effect in
connection with any such matter. The Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

8.8      Closing Certificates.  The Company shall have executed and delivered to
Buyer a closing certificate in substance and form reasonably required by Buyer,
which closing certificate shall include and attach as exhibits: (i) a true copy
of a certificate of good standing evidencing the formation and good standing of
the Company, from the State of Maryland Department of Assessments and Taxation,
as of a date within thirty (30) days of the Closing Date; (ii) the Articles of
Incorporation; (iii) the Bylaws; and (iv) copies of the resolutions of the of
the Company, consistent with Section 5.2, as adopted by the Board of Directors
in a form reasonably acceptable to Buyer, and a senior executive officer of the
Company shall have executed and delivered to Buyer a closing certificate, dated
as of the Closing Date, certifying to the effect that the conditions set forth
in Section 8.7 have been satisfied.

 

29



--------------------------------------------------------------------------------

8.9        Opinion.  Buyer shall have received from outside counsel to the
Company, a written opinion dated as of the Closing Date that addresses (i) the
due incorporation of the Company, (ii) the due authorization and valid issuance
of the Common Shares and (iii) the due authorization, execution and delivery of
this Agreement and the Transaction Documents and shall also have received a
10b-5 letter in form and substance reasonably satisfactory to Buyer.

8.10      Tax Benefits.  Since the date of this Agreement, (i) there shall have
been no material change to any rules under Sections 382, 383 or 384 of the Code
that adversely affect the application of Sections 382, 383 or 384 of the Code to
any net operating losses, unrealized built-in losses or other tax attributes of
the Company and any Affiliate (if relevant) that exist on or after the Closing
Date; and (ii) an Ownership Change (as defined by Section 382(g) of the Code),
in Buyer’s reasonable judgment, has not occurred and will not occur as a result
of the transactions contemplated herein. The Shareholder Rights Plan shall be in
effect and shall have been in continuous effect since the Effective Date, with
the distribution of preferred stock purchase rights occurring promptly
thereafter.

8.11      Articles Supplementary; Designation and Issuance of Series E Voting
Non-Convertible Preferred Stock.  Articles supplementary to the Company’s
Articles of Incorporation that provide for the designation of the Series E
Voting Non-Convertible Preferred Stock shall have been filed with the State of
Maryland Department of Assessments and Taxation and shall be effective. In
accordance with the terms and provisions of the Exchange Agreement, any and all
outstanding shares of Series D Voting Non-Convertible Preferred Stock shall have
been exchanged into outstanding shares of Series E Voting Non-Convertible
Preferred Stock, which series shall be perpetual, and all such shares of Series
E Voting Non-Convertible Preferred Stock shall have been duly authorized,
validly issued and shall be fully paid and nonassessable.

8.12      Amendment to IFMI LLC Agreement.  The LLC Agreement Amendment shall be
effective.

8.13      No Injunctions.  No provision of any applicable Law and no Judgment
shall prohibit the Closing or shall prohibit or restrict Buyer or its Affiliates
from owning, voting, converting or exercising any Securities or Conversion
Shares in accordance with the terms thereof and no Proceeding shall have been
commenced by a Governmental Authority seeking to effect any of the foregoing.

 

30



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.1      Company’s Obligation to Indemnify.  The Company hereby agrees to
defend, indemnify and hold harmless Buyer and Buyer’s Affiliates and
subsidiaries, and its respective directors, officers, partners, employees,
agents and representatives, and any Person who controls Buyer, and the
successors and assigns of each of the foregoing (collectively, the “Buyer
Indemnified Parties”), to the fullest extent lawful, from and against any and
all Claims made, brought or asserted against the Buyer Indemnified Parties, or
any one of them, and the Company hereby agrees to pay or reimburse the Buyer
Indemnified Parties for any and all amounts arising out of Claims payable by any
of the Buyer Indemnified Parties to any Person, as well as reasonable attorneys’
and paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and other similar costs, as a result of, or arising out of, or
relating to: (i) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby; or
(ii) any breach of any covenant, agreement or Obligation of the Company
contained in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Claims covered hereby, which is permissible under applicable Law.
The Company will not be liable to Buyer under this indemnity: (x) for any
settlement by Buyer in connection with any Claim effected without the Company’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; or (y) to the extent that a Claim is attributable to
Buyer’s breach of any of the representations, warranties, covenants or
agreements made by Buyer in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby.
Notwithstanding anything to the contrary contained in this Section 9.1 or
anywhere else in this Agreement or in the Transaction Documents, the aggregate
amount of indemnification which may be sought, claimed and/or recovered by the
Buyer Indemnified Parties (collectively) from the Company pursuant to this
Section 9.1 relating to a breach of a representation or warranty by the Company
(other than a breach of the Company Fundamental Representations), excluding the
representation and warranty of the Company set forth in clause (ii) of
Section 5.5) shall not, under any circumstances, exceed Ten Million Dollars
($10,000,000).

9.2      Buyer’s Obligation to Indemnify.  Buyer agrees to defend, indemnify and
hold harmless the Company and each of the Company’s Affiliates and Subsidiaries,
and their respective directors, officers, partners, employees, agents and
representatives, and the successors and assigns of each of the foregoing
(collectively, the “Company Indemnified Parties”), to the fullest extent lawful,
from and against any and all Claims made, brought or asserted against the
Company Indemnified Parties, or any one of them, and Buyer hereby agrees to pay
or reimburse the Company Indemnified Parties for any and all amounts arising out
of Claims payable by any of the Company Indemnified Parties to any Person, as
well as reasonable attorneys’ and paralegals’ fees and expenses, court costs,
settlement amounts, costs of investigation and other similar costs, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by Buyer in this Agreement, the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby or (ii) any breach of any covenant, agreement or Obligation of Buyer
contained in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby. To the extent that the
foregoing undertaking by Buyer may be unenforceable for any reason, Buyer shall
make the maximum contribution to the payment and satisfaction of each of the
Claims covered hereby, which is permissible under applicable Law. Buyer will not
be liable to the Company under this indemnity: (x) for any settlement by the
Company in connection with any Claim effected without Buyer’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; or (y) to the extent that a Claim is attributable to the Company’s
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement, the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby.
Notwithstanding anything to the contrary contained in this Section 9.2 or
anywhere else in this Agreement or in the Transaction Documents, the aggregate
amount of indemnification which may be sought, claimed and/or recovered by the
Company Indemnified Parties (collectively) from Buyer pursuant to this
Section 9.2 relating to a breach of representation or warranty made by Buyer
(other than a breach of the Buyer Fundamental Representations) shall not, under
any circumstances, exceed Three Hundred Thousand Dollars ($300,000).

 

31



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

10.1       Termination Events.  This Agreement may be terminated at any time
prior to the Closing:

 (a)      by the written consent of the Company and Buyer.

 (b)      by Buyer with written notice to the Company if:

 i.     a material breach of this Agreement has been committed by the Company
and such material breach has not been (i) waived in writing by Buyer, or
(ii) cured by the Company to the reasonable satisfaction of Buyer within fifteen
(15) days following the Company’s receipt of written notice of such material
breach from Buyer; or

ii.     the Closing shall not have occurred on or before September 30, 2013 (the
“Transaction Deadline”), unless such failure shall be due to the failure of
Buyer to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by Buyer prior to the Closing.

 (c)      by the Company with written notice to Buyer if:

 i.     a material breach of this Agreement has been committed by Buyer and such
material breach has not been (i) waived in writing by the Company, or (ii) cured
by Buyer to the reasonable satisfaction of the Company within fifteen (15) days
following Buyer’s receipt of written notice of such material breach from the
Company; or

ii.     the Closing shall not have occurred on or before the Transaction
Deadline, unless such failure shall be due to the failure of the Company to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by the Company prior to the Closing.

 (d)      by Buyer or the Company in the event that there shall be (i) any Law
that makes the consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited, or (ii) any Judgment restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement and such
Judgment shall have become final and non-appealable.

 

32



--------------------------------------------------------------------------------

(e)      (i) by Buyer, if any of the conditions to Closing set forth in Sections
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.11, or 8.12 are not capable of being satisfied
on or before the Transaction Deadline, provided, in each case, that Buyer is not
the reason that such condition is not capable of being satisfied, or (ii) by
Buyer, if any of the conditions to Closing set forth in Sections 8.10 or 8.13
are not capable of being satisfied on or before the Transaction Deadline,
provided, in each case, that Buyer is not the reason that such condition is not
capable of being satisfied.

(f)      (i) by the Company, if any of the conditions to Closing set forth in
Article VII (other than Sections 7.2, 7.3 and 7.4) are not capable of being
satisfied on or before the Transaction Deadline, or (ii) by the Company, if any
of the conditions to Closing set forth in Sections 7.2 and 7.3 are not capable
of being satisfied on or before the Transaction Deadline, provided, in each
case, that the Company is not the reason that such condition is not capable of
being satisfied.

10.2      Effect of Termination. If this Agreement is terminated pursuant to
this Article X, then all further obligations of the parties under or pursuant to
this Agreement and under or pursuant to the Transaction Documents (other than
Section 6.3, if applicable) shall terminate without further liability of any
party to the other parties; provided that nothing herein shall relieve any party
from liability for willful breach of this Agreement of breach of this Agreement
prior to any termination thereof.

ARTICLE XI

MISCELLANEOUS

11.1      Anti-Sandbag Provision.  Notwithstanding anything to the contrary
contained in this Agreement, Buyer agrees that no representation or warranty of
the Company in this Agreement shall be deemed to be untrue or incorrect, and the
Company shall be deemed not to be in breach thereof, if Buyer or Daniel G. Cohen
had knowledge on the Effective Date or the Closing Date, as applicable, that any
such representation or warranty was untrue or incorrect.

11.2      Interpretation.  In this Agreement, unless the express context
otherwise requires: (i) the words “herein,” “hereof” and “hereunder” and words
of similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement; (ii) references to the words “Article” or “Section”
refer to the respective Articles and Sections of this Agreement, and references
to “Exhibit” or “Schedule” refer to the respective Exhibits and Schedules
annexed hereto; (iii) references to a “party” mean a party to this Agreement and
include references to such party’s permitted successors and permitted assigns;
(iv) references to a “third party” mean a Person not a party to this Agreement;
(v) the terms “dollars” and “$” mean U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

 

33



--------------------------------------------------------------------------------

11.3    Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

 If to the Company:

  

Institutional Financial Markets, Inc.

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Facsimile: (215) 701-8280

E-mail: jpooler@ifmi.com

 

and to:

  

Institutional Financial Markets, Inc.

1633 Broadway, 28th Floor

New York, New York 10019

Attn: Rachael Fink

Facsimile: (866) 543-2907

E-mail: rfink@ifmi.com

 With a copy to:

  

Duane Morris LLP

430 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix

Facsimile: (215) 239-4958

Email: dmix@duanemorris.com

 If to Buyer:

  

At the address on the books and records of the Company.

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express (FedEx), the United Parcel Service (UPS), or another nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., New York City time,
on a business day. Any notice hand delivered after 5:00 p.m. New York City time,
shall be deemed delivered on the following business day. Notwithstanding the
foregoing, notices, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

11.4    Entire Agreement.  This Agreement and (i) the Exhibits and Schedules
attached hereto, and (ii) the documents delivered pursuant hereto, including the
Transaction Documents, collectively, set forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto with
respect to the subject matter hereof and thereof, and supersede all prior and
contemporaneous agreements, understandings, inducements or conditions, expressed
or implied, oral or written.

 

34



--------------------------------------------------------------------------------

11.5      Assignment.  No party hereto may sell or assign this Agreement or any
of the Transaction Documents, or any portion thereof or any rights thereunder,
either voluntarily or by operation of law, nor delegate any of their respective
duties or obligations hereunder or thereunder, without the prior written consent
of all of the other parties to this Agreement, except that Buyer shall be
permitted to assign its rights or obligations hereunder to its and Daniel G.
Cohen’s controlled Affiliates, Principals and Family Group members (any such
transferee shall be included in the term “Buyer”); provided, that no such
assignment shall relieve Buyer of any of its obligations under this Agreement.

11.6      Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.

11.7      Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.

11.8      No Waiver.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No waiver of any
provision of this Agreement shall be effective, unless it is in writing and
signed by the party against whom it is asserted, and any such written waiver
shall only be applicable to the specific instance to which it relates and shall
not be deemed to be a continuing or future waiver.

11.9      Gender and Use of Singular and Plural.  All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

11.10    Execution.  This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement, and the same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

11.11    Headings.  The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

11.12    Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of New York, without regard to the principles of conflicts
of laws that would result in the application of the laws of another
jurisdiction. The parties further agree that any action between them shall be
heard in New York City, New York, and expressly consent to the jurisdiction and
venue of the state and federal courts sitting in New York City, New York, for
the adjudication of any civil action asserted pursuant to this Agreement.

 

35



--------------------------------------------------------------------------------

11.13    Further Assurances.    The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement and the other
Transaction Documents.

11.14    Survival.  The covenants and agreements made by the Company and Buyer
herein shall survive for the duration of any statutes of limitations applicable
thereto or until, by their respective terms, they are no longer operative. The
representations and warranties made by the Company and Buyer herein shall
survive for a period of eighteen (18) months following the Closing Date,
provided, however, that the Company Fundamental Representations and Buyer
Fundamental Representations shall survive for a period of three (3) years
following the Closing Date. Notwithstanding the foregoing in this Section 11.14,
the representations and warranties contained in Section 5.13 (Tax Matters) shall
survive until the expiration of the statute of limitation applicable thereto.

11.15    Time is of the Essence.  The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ obligations under
this Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

11.16    Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.

11.17    Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, then the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

11.18    No Third Party Beneficiaries.    This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that the provisions of Article IX are intended for
the benefit of the Persons referred to in that Article.

 

36



--------------------------------------------------------------------------------

11.19    WAIVER OF JURY TRIAL.    EACH OF BUYER AND THE COMPANY, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER
AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE
COMPANY ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BUYER
TO PURCHASE THE SECURITIES.

[SIGNATURES ON THE FOLLOWING PAGE]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be executed as of the date and year first set forth above.

 

 

COMPANY:

   

INSTITUTIONAL FINANCIAL MARKETS, INC.

  By:      /s/ Joseph W. Pooler, Jr.                       Name:   Joseph W.
Pooler, Jr.     Title:  

Executive Vice President, Chief Financial

Officer and Treasurer

   

BUYER:

     

COHEN BROS. FINANCIAL, LLC

  By:      /s/ Daniel G. Cohen                             Name:   Daniel G.
Cohen     Title:   Managing Member  

 

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

TO

SECURITIES PURCHASE AGREEMENT

May 9, 2013

These Schedules relate to that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”), dated May 9, 2013 by and between Institutional
Financial Markets, Inc., a Maryland corporation (“IFMI, Inc.” or the “Company”),
and Cohen Bros. Financial, LLC (“Buyer”).

Section and subsection references in these Schedules are references to the
corresponding sections and subsections of the Securities Purchase Agreement and
are inserted solely for the sake of convenience. All capitalized terms not
otherwise defined shall have the meanings ascribed to them in the Securities
Purchase Agreement. Any matter disclosed in any section of these Schedules shall
be deemed disclosed in all other sections of the Schedules to the extent that
such disclosure is reasonably apparent to be applicable to such other sections,
notwithstanding the reference to a particular section or subsection.

To the extent that any representation or warranty contained in the Securities
Purchase Agreement is limited or qualified by the materiality of the matters to
which the representation or warranty is given, the inclusion of any matter in
these Schedules does not constitute a determination by Buyer or the Company that
such matters are material. Nor in such cases where a representation or warranty
is limited or qualified by the materiality of the matters to which the
representation or warranty is given shall the disclosure of any matter in these
Schedules imply that any other undisclosed matter having a greater value or
significance is material.

The inclusion in these Schedules of any matter or document shall not constitute
any representation, warranty or undertaking not expressly set forth in the
Securities Purchase Agreement nor shall such disclosure be taken as extending
the scope of any such representations or warranties. Nothing in these Schedules
constitutes an admission of liability or obligation of Buyer or the Company to
any third party, or any admission against Buyer or the Company or the interest
of Buyer or the Company.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.3

CAPITALIZATION

(i)

RESTRICTED IFMI, INC. COMMON STOCK

 

Recipient   

Vesting

Date

  

Amount of    

Shares or

Units

   Entity

Beach, Walter

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.        

 

Bennett, Rodney

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

Brahney, Tom

 

  

1/13/2014

 

  

22,523

 

  

IFMI, Inc.

 

Burklin, Stephan

 

  

1/13/2014

 

  

16,216

 

  

IFMI, Inc.

 

Caton, Cameron

 

  

1/13/2014

 

  

22,523

 

  

IFMI, Inc.

 

Cohen, Daniel G.   

100,000        -
12/31/2013;

100,000        -

12/31/2014

 

   200,000    IFMI, Inc.

Costello, Thomas

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

Curcio, Vincent

 

  

1/13/2014

 

  

22,523

 

  

IFMI, Inc.

 

Dawson, G. Steven

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

DiGennaro, Daniel

 

  

1/13/2014

 

  

6,757

 

  

IFMI, Inc.

 

Donovan, Joseph

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

Haraburda, Jack

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

Hatton, John

 

  

1/13/2014

 

  

45,045

 

  

IFMI, Inc.

 

House, David

 

  

1/13/2014

 

  

22,523

 

  

IFMI, Inc.

 

Jacobs, Michael

 

  

1/13/2014

 

  

17,568

 

  

IFMI, Inc.

 

Listman, Doug

 

  

09/30/2013

 

  

30,000

 

  

IFMI, Inc.

 

Lukas, JoAnn

 

  

1/13/2014

 

  

4,505

 

  

IFMI, Inc.

 

Pooler, Joseph   

32,500          -

12/31/2013;

17,500          -

12/31/2014

 

   50,000    IFMI, Inc.

Powell, James

 

  

6/30/2013

 

  

52,788

 

  

IFMI, Inc.

 

Quijano-Martinez,
Lizette

 

  

1/13/2014

 

  

33,784

 

  

IFMI, Inc.

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 5.3

CAPITALIZATION CONT’D

 

 

Recipient   

Vesting

Date

  

Amount of

Shares or

Units

   Entity            

Subin, Neil

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.        

 

Tessar, John

 

  

12/31/2014    

 

  

32,258

 

  

IFMI, Inc.

 

Ullom, Lance

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

Wolcott, Charles

 

  

3/4/2014

 

  

19,231

 

  

IFMI, Inc.

 

     

 

   TOTAL:         752,092                   

 

  

 

RESTRICTED IFMI, LLC AND IFMI, INC. UNITS

 

Recipient   

Vesting

Date

  

Amount of

Shares or

Units

   Entity            

Burklin, Stephan

 

  

1/13/2014

 

  

9,938

 

  

IFMI, LLC

 

Butkevits, Vince

 

  

1/13/2014

 

  

74,536

 

  

IFMI, LLC

 

DiGennaro, Daniel

 

  

1/13/2014

 

  

9,938

 

  

IFMI, LLC

 

Ferry, James

 

  

1/13/2014

 

  

74,536

 

  

IFMI, LLC

 

Jacobs, Michael

 

  

1/13/2014      

 

  

5,591

 

  

IFMI, LLC

 

Lukas, JoAnn

 

  

1/13/2014

 

  

6,212

 

  

IFMI, LLC

 

Weaver, Daniel

 

  

1/13/2014

 

  

5,591

 

  

IFMI, LLC

 

Hohns, Andrew   

Variable;
based on
performance
thresholds

 

  

500,000

 

  

IFMI, Inc.

 

Vernhes, Paul

 

  

3/31/2014

 

  

132,450

 

  

IFMI, Inc.

 

     

 

   TOTAL:         818,792                   

 

  

 

3



--------------------------------------------------------------------------------

SCHEDULE 5.3

CAPITALIZATION CONT’D

 

VESTED IFMI, LLC UNITS

 

Recipient   

Vesting

Date

              

Amount of  

Shares or

Units

   Entity            

Cohen, Daniel G.

 

  

        N/A

 

            

  4,983,557  

 

  

IFMI, LLC

 

Koster, Linda

 

  

N/A

 

            

72,088  

 

  

IFMI, LLC

 

Ricciardi, Christopher

 

  

N/A

 

            

223,520  

 

  

IFMI, LLC

 

Ricciardi, Stephanie

 

  

N/A

 

            

44,925  

 

  

IFMI, LLC

 

           

 

   TOTAL:                       5,324,090                   

 

  

UNVESTED RESTRICTED PRINCERIDGE UNITS

 

Recipient   

Vesting

Date

  

Amount of

Shares or

Units

   Entity

Holmes, James

 

  

    2/28/2014  

 

  

            234    

 

  

PrinceRidge    

 

Pelletier, Renault

 

  

2/28/2014  

 

  

335    

 

  

PrinceRidge

 

Teng, Sophia

 

  

2/28/2014  

 

  

167    

 

  

PrinceRidge

 

     

 

   TOTAL:         736               

 

  

Other Securities / Instruments with Redemptive Features

The PrinceRidge units not owned by IFMI, LLC; ($532,527 as of March 31, 2013)
are subject to redemption by PrinceRidge upon the withdrawal of limited
partners.

(ii)

Outstanding Debt Securities

 

  1. $28,125,000 of outstanding par value of junior subordinated notes - Alesco
Capital Trust I;

  2. $20,000,000 of outstanding par value of junior subordinated notes - Sunset
Financial Statutory Trust I; and

  3. $8,121,000 of outstanding par value of 10.50% Contingent Convertible Senior
Notes Due 2027 (convertible into common shares at approximately $116.37 per
share).

 

4



--------------------------------------------------------------------------------

SCHEDULE 5.3

CAPITALIZATION CONT’D

 

Pro Forma Beneficial Ownership Table

 

 

    IFMI, Inc. Common Stock                                                    
    Common Stock           Restricted    
Stock         Total         Series E
Voting Non-
  Convertible  
Preferred
Stock       Total Voting       Securities
Purchase
  Agreement         Pro Forma  
without
Converts       Percentage           Convertible    
Debt (2)         Pro Forma    
Assuming
Conversion       Percentage    

 

Cohen, Daniel G.

    503,142        200,000        703,142        4,983,557        5,686,699     
  800,000        6,486,699        32.5%         800,000        7,286,699       
32.1%    

 

Mead Park

    –        –        –        –        –        1,949,167        1,949,167     
  9.8%         1,949,167        3,898,334        17.2%    

 

Ricciardi, Christopher (1)

    1,472,175        –        1,472,175        –        1,472,175        –     
  1,472,175        7.4%         –        1,472,175        6.5%    

 

McEntee, Jay

    573,445        –        573,445        –        573,445        –       
573,445        2.9%         –        573,445        2.5%    

 

Pooler, Joseph

    117,895        50,000        167,895        –        167,895        –       
167,895        0.8%         –        167,895        0.7%    

 

Listman, Doug

    49,616        30,000        79,616        –        79,616        –       
79,616        0.4%         –        79,616        0.4%    

 

Fink, Rachael

    18,392        –        18,392        –        18,392        –        18,392
       0.1%         –        18,392        0.1%    

 

Beach, Walter

    105,731        19,231        124,962        –        124,962        –       
124,962        0.6%         –        124,962        0.6%    

 

Bennett, Rodney

    61,412        19,231        80,643        –        80,643        –       
80,643        0.4%         –        80,643        0.4%    

 

Costello, Thomas

    62,922        19,231        82,153        –        82,153        –       
82,153        0.4%         –        82,153        0.4%    

 

Dawson, G. Steven

    76,931        19,231        96,162        –        96,162        –       
96,162        0.5%         –        96,162        0.4%    

 

Donovan, Joseph

    57,578        19,231        76,809        –        76,809        –       
76,809        0.4%         –        76,809        0.3%    

 

Haraburda, Jack

    62,722        19,231        81,953        –        81,953        –       
81,953        0.4%         –        81,953        0.4%    

 

Ullom, Lance

    83,072        19,231        102,303        –        102,303        –       
102,303        0.5%         –        102,303        0.5%    

 

Wolcott, Charles

    65,662        19,231        84,893        –        84,893        –       
84,893        0.4%         –        84,893        0.4%    

 

Subin, Neil S.

    123,627        19,231        142,858        –        142,858        –       
142,858        0.7%         –        142,858        0.6%    

 

Public and Other

    8,050,690        299,013        8,349,703        –        8,349,703        –
       8,349,703        41.8%         –        8,349,703        36.8%      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

TOTAL:

    11,485,012        752,092        12,237,104        4,983,557       
17,220,661        2,749,167        19,969,828        100.0%         2,749,167   
    22,718,995        100.0%      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

5



--------------------------------------------------------------------------------

SCHEDULE 5.3

CAPITALIZATION CONT’D

 

Note: The pro forma beneficial ownership table in this Schedule 5.3 excludes the
following securities, which do not have voting rights at the IFMI, Inc. level:

 

    

Vested

  IFMI, LLC  

Units (i)

  

Unvested
Restricted

  IFMI, LLC  

Units

  

Unvested
Restricted

Units of

   IFMI, Inc.   

  

Total

 

Koster, Linda

 

  

 

72,088 

 

  

 

– 

 

  

 

– 

 

  

 

72,088

 

Ricciardi, Christopher

 

  

223,520 

 

  

– 

 

  

– 

 

  

223,520

 

Ricciardi, Stephanie

 

  

44,925 

 

  

– 

 

  

– 

 

  

44,925

 

Burklin, Stephan

 

  

– 

 

  

9,938 

 

  

– 

 

  

9,938

 

Butkevits, Vince

 

  

– 

 

  

74,536 

 

  

– 

 

  

74,536

 

DiGennaro, Daniel

 

  

– 

 

  

9,938 

 

  

– 

 

  

9,938

 

Ferry, James

 

  

– 

 

  

74,536 

 

  

– 

 

  

74,536

 

Jacobs, Michael

 

  

– 

 

  

5,591 

 

  

– 

 

  

5,591

 

Lukas, JoAnn

 

  

– 

 

  

6,212 

 

  

– 

 

  

6,212

 

Weaver, Daniel

 

  

– 

 

  

5,591 

 

  

– 

 

  

5,591

 

Hohns, Andrew

 

  

– 

 

  

– 

 

  

500,000 

 

  

500,000

 

Vernhes, Paul    –     –     132,450     132,450   

 

  

 

  

 

  

 

 

TOTAL:

         340,533           186,342             632,450          1,159,325   

 

  

 

  

 

  

 

 

6



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES

Please see the attached organizational chart for a list of Subsidiaries and
details regarding the Company’s ownership thereof.

C&Co/PrinceRidge Holdings LP Profit Units:

 

    

Vested

  

Unvested

  

Total

  

Percentage

Daniel G. Cohen    6    –    6    0.00% Armand Pastine    440    –    440   
0.16% Leland Harrs    846    –    846    0.31% John McNicholas    1,924    –   
1,924    0.71% Paul Pasqua    133    –    133    0.05% IFMI, Inc.    268,283   
–    268,283    98.50% James Holmes    –    234    234    0.09% Renault
Pelletier    –    335    335    0.12% Sophia Teng    –    167    167    0.06%
TOTAL:    271,632    736    272,368    100.00%

 

C&Co/PrinceRidge Holdings LP Equity Units:

 

    

Vested

  

Unvested

  

Total

  

Percentage

Daniel G. Cohen    6    –    6    0.00% Armand Pastine    440    –    440   
0.16% Leland Harrs    846    –    846    0.31% John McNicholas    1,924    –   
1,924    0.71% Paul Pasqua    133    –    133    0.05% IFMI, Inc.    267,153   
–    267,153    98.49% James Holmes    –    234    234    0.09% Renault
Pelletier    –    335    335    0.12% Sophia Teng    –    167    167    0.06%
TOTAL:    270,502    736    271,238    100.00%

 

7



--------------------------------------------------------------------------------

SCHEDULE 5.10

TITLE TO ASSETS

 

Balance Sheet Category

 

 

Description

 

  1.   Receivables from brokers, dealers, and clearing agencies

 

The Company’s clearing arrangements may restrict its ability to transfer these
receivables. These are not Encumbered, but may be restricted as to transfer.

 

  2.    Investments - trading

 

This serves as collateral for the Company’s margin loan with its clearing agent.
Therefore, this would be considered Encumbered.

 

  3.    Receivables under resale agreements

 

The collateral the Company has for these loans is re-pledged to the Company’s
counterparty under its repurchase agreement. Therefore, the collateral may be
restricted as to transfer and may be considered Encumbered.

 

  4.    Other Assets - Equity Method Affiliations

 

In order to transfer the Company’s investment in Star Asia Japan Special
Situations LP, the Company would need the consent of Star Asia Partners Ltd.,
the fund’s general partner, which cannot be unreasonably withheld. The Company
owns approximately 33% of Star Asia Partners Ltd.

 

 

  —  

CIT Communications Finance Corporation has filed a UCC financing statement
evidencing a security interest in certain assets of JVB Financial Group, L.L.C.

 

  —  

PrinceRidge has filed a UCC financing statement evidencing a security interest
in all of IFMI, LLC’s interests in its capital accounts in, and units of, both
PrinceRidge and C&Co/PrinceRidge Partners LLC (formerly known as PrinceRidge
Partners LLC).

 

8



--------------------------------------------------------------------------------

SCHEDULE 5.13

TAX MATTERS

FEDERAL NOL ROLLFORWARD

            Loss        /
(Income)           Loss        /
(Income)             Loss        /
(Income)           Loss        /
(Income)                Year    12/31/2008      2009    12/31/2009      2010  
   12/31/2010      2011    12/31/2011      2012   12/31/2012      Expiration    
   ($)      ($)    ($)      ($)      ($)      ($)    ($)      ($)   ($)         

  2008

     44,593,542            44,593,542            44,593,542           
44,593,542       (2,778,919)     41,814,623         2028      2009          
6,999,151    6,999,151             6,999,151           6,999,151         
6,999,151      2029  

  2010

           --         16,240,310         16,240,310            16,240,310      
    16,240,310         2030      2011                --             --     
20,997,598    20,997,598          20,997,598      2031  

  2012

           --            --            --           --         TOTAL:   
44,593,542      6,999,151    51,592,693      16,240,310      67,833,003     
20,997,598    88,830,601      (2,778,919)   86,051,682         

Note: 2012 is currently estimated in good faith and is subject to future
adjustment. The Company expects to file its return by September 15, 2013.

 

FEDERAL NCL ROLLFORWARD

            Loss        /
(Income)           Loss        /
(Income)             Loss        /
(Income)           Loss        /
(Income)                   Year    12/31/2008      2009    12/31/2009      2010
     12/31/2010      2011    12/31/2011      2012      12/31/2012     
Expiration        ($)      ($)    ($)      ($)      ($)      ($)    ($)      ($)
     ($)         

  2008

     --            --            --            --            --         2013   
  2009           34,819,158    34,819,158             34,819,158          
34,819,158             34,819,158      2014  

  2010

           --         6,432,139         6,432,139            6,432,139         
  6,432,139         2015      2011                --             --           --
            --      2016  

  2012

           --            --            --         17,641,014         17,641,014
        2017      TOTAL:    --      34,819,158    34,819,158      6,432,139     
41,251,297      --    41,251,297      17,641,014      58,892,311         

Note: 2012 is currently estimated in good faith and is subject to future
adjustment. The Company expects to file its return by September 15, 2013.

 

9



--------------------------------------------------------------------------------

SCHEDULE 5.18

EMPLOYEE MATTERS

 

1. In addition to the Benefit Plans set forth in the SEC Documents, the Company
and its Subsidiaries have the following other such plans, contracts, policies,
programs or arrangements:

 

  —  

401(k) Plan

  —  

General vacation policy

  —  

Health insurance plans

  —  

Dental insurance plan

  —  

Short & long-term disability plan

  —  

NY short-term disability plan

  —  

Expat medical, dental, life & long-term disability plans

  —  

Supplemental life, STD, LTD, cancer, accident insurance

  —  

Flex spending accounts (medical, dependent care, transit, parking)

  —  

COBRA benefits

  —  

Life & Accidental Death & Dismemberment

  —  

NY Disability Benefits Law

  —  

Malakoff Mederic Disability

Employment & Compensation Agreements

Current Employees – European Capital Markets:

 

Arif, Saleem

  

Broker Dealer, Sales & Trading

 

Caselunghe, Sara

  

Broker Dealer, Sales

 

Estaun, Sarah

  

Broker Dealer, Sales

 

Genovart, Jaime

  

Broker Dealer, Sales

 

Khan, Sherjeel

  

Broker Dealer, Real Estate Finance

 

Koster, Linda

  

Broker Dealer, Sales

 

Noonan, Gareth

  

Broker Dealer, Sales

 

Woergaard, Henrik

  

Broker Dealer, Sales

 

Thaker, Rajiv

  

Broker Dealer, Support

 

Cahill, Edward

  

Broker Dealer, Sales/Trading & Investment Banking

Scarlat, Viorel

 

  

Broker Dealer, Investment Banking

 

Current Employees – JVB:

 

Jim Ferry

  

CMO Trader

 

Vince Butkevits

  

CMO Trader

 

Mike Jacobs

  

CMO Trader

 

J.P. Lauria

  

CMO Trader

 

Chris Glacken

  

Pass Through (MBS) Trader

 

Jim Powell

  

Head Agency Trader

 

 

10



--------------------------------------------------------------------------------

David Epstein

  

Agency Trader

 

Kelly Stapleton

  

Assistant Agency Trader

 

Omelio Armas

  

Municipal Trader

 

John Hatton

  

Municipal Trader, Head

 

David Cooper

  

Municipal Trader

 

Dan Digennaro

  

Corporate Trader, Head

 

Cameron Caton

  

Corporate Trader

 

Keith Cronin

  

Corporate Trader, US Credit & International Trading

Dan Weaver

  

Primary CD Trader

 

Michael Hughes

  

Managing Director, Head of CD Department

Zachary Morris

  

Assistant CD Trader

 

Tom Brahney

  

Secondary CD Trader

 

Chris Palmer

  

Secondary CD Trader,

 

Gordon Kiernan

  

Treasury Trader, Yield Curve Arbitrage & Hedging

Rocco Capoccia

  

Treasury Trader

 

John Tessar

  

Structured Products Trader, Head of Structured Products

Scott Greenwood

  

Structured Products Trader

 

David House

  

Sales Manager

 

James Coulter

  

Dealer Sales

 

John Borris

  

Dealer Sales

 

Debbie McNulty

  

Dealer Sales

 

Vinnie Curcio

  

Dealer Sales

 

Bill Wetmore

  

Dealer Sales

 

Jim Rafferty

  

Dealer Sales

 

Scott Swanson

  

Dealer Sales

 

Suzanne O’Connell

  

Dealer Sales

 

Daniel Menscher

  

Dealer Sales

 

Adam Kerstetter

  

Advisor Sales

 

Charles Johnson

  

Advisor Sales

 

Matt Johnson

  

Advisor Sales

 

Mark McKeever

  

Advisor Sales

 

Justin Plante

  

Advisor Sales

 

Harry Fleck

  

CMBS Trader

 

Lizette Quijano - Martinez

  

CMBS Trader

 

Brad Cimo

  

CMO Derivatives Trader

 

Brett Murray

  

Treasury Trader

 

Jason Jenkins

  

Treasury Trader

 

Gregg Desort

  

Treasury Trader

 

Geoff Nash

  

Institutional Sales

 

Sean Rich

  

Institutional Sales

 

Joseph Ryan

  

Institutional Sales

 

Andrew Ahn

  

Institutional Sales

 

Cary Appel

  

Institutional Sales / Trader, Fixed Income Arbitrage

 

11



--------------------------------------------------------------------------------

Carmen Marino

  

Institutional Sales / Manager

 

William Seery

  

Institutional Sales

 

Stephan Burklin

  

Chief Operating Officer

 

Katharine Vacca (Katie)

  

Compliance

 

Joann Lukas

  

Compliance Officer/HR Manager

 

Jim Barreto

  

Accounting

 

Joseph Stincic

  

Accounting

 

Aileen Colucci

  

Administrative Assistant, Boca Raton

 

Rob Castro

  

IT

 

Aron Green

  

IT

 

Giovanny Rozo

  

IT

 

Jaime Hogan

  

Marketing

 

Shawn Chen

  

Risk Management

 

Staci Paul

  

Operations

 

Staci Raymond

  

Operations

 

Sandra Brewer

  

Operations

 

Current Employees – PrinceRidge:

 

Castelluccio, Joseph

  

Middle Markets – Management

 

Pastine, Armand

  

Middle Markets & Rates Group - Management

Filipski, Marianne

  

Middle Markets - Sales

 

Rasel, Jayson

  

Middle Markets - Sales

 

Wieske, Joe

  

Middle Markets - Sales

 

Warley, Theodore

  

Middle Markets - Sales

 

Dillon, Justin

  

Middle Markets - High Grade Corps - Trading

Karlic, Michael

  

Middle Markets - High Grade Corps - Trading

Kinnear, Michael

  

Middle Markets - High Grade Corps - Trading

Korb, David

  

Middle Markets - High Grade Corps - Trading

Books, Aaron

  

Middle Markets - High Grade Corps - Trading

Utter, David

  

Middle Markets - High Grade Corps - Trading

Moogan, Richard

  

Middle Markets - High Grade Corps - Trading

Ford, John

  

Middle Markets - Municipals - Trading

 

Meehan, James

  

Middle Markets - Municipals - Trading

 

Lundvall, Mark

  

Middle Markets - Municipals - Trading

 

Marlin, Dennis

  

Middle Markets - Municipals - Trading

 

Marlin, Derek

  

Middle Markets - Municipals - Trading

 

Communiello, Michael

  

Middle Markets - Preferred - Trading

 

Zawacki, Joseph

  

Middle Markets - Preferred - Trading

 

Cocco, Stephen

  

Middle Markets - Structured Notes - Trading

Rosciano, Anthony

  

Middle Markets - Structured Notes - Trading

Hansraj, Manie

  

Middle Markets - Operations Specialist

 

McHugh, Thomas

  

Rates Group - Repo/Funding - Trading

 

Kelly, Jake

  

Rates Group - Repo/Funding - Support

 

Anderson, Brian

  

Rates Group - RMBS Trading - Structured Products - Sales

 

12



--------------------------------------------------------------------------------

Amadeo, Brian

  

Rates Group - RMBS Trading - Structured Products - Sales

Hanlon, Mark

  

Rates Group - RMBS Trading - Structured Products - Sales

Santoro, Lawrence

  

Rates Group - RMBS Trading - Structured Products - Sales

Harvey, Bob

  

Rates Group - RMBS Trading - Structured Products - MBS Trader

Lupin, Michael

  

Rates Group - RMBS Trading - Structured Products - Agency & MBS

Plinio, Anthony

  

Rates Group - RMBS Trading - Structured Products - Trader

Sias, William

  

Rates Group - RMBS Trading - TBA Sales

Fuchs, Robert

  

Rates Group - RMBS Trading - TBA Sales

Perschetz, Kenny

  

Rates Group - RMBS Trading - Agency - Trading

Kissane, Brendan

  

Rates Group - RMBS Trading - TBA Trading

McGovern, Michael

  

Corporate Credit - Head of Dept.

 

Hurwitz, Steven

  

Corporate Credit - Research

 

Ziets, Kevin

  

Corporate Credit - Research

 

Dodd, Stephen

  

Corporate Credit - Sales

 

Hindenach, James

  

Corporate Credit - Sales

 

Levine, Peter

  

Corporate Credit - Sales

 

Marvin, Bradford

  

Corporate Credit - Sales

 

Schmidt, Stephen

  

Corporate Credit - Sales

 

Silverman, Jeffrey

  

Corporate Credit - Sales

 

Vandersnow, Scott

  

Corporate Credit - Sales

 

Pannuzzo, Brian

  

Corporate Credit - Trading

 

Connors, Thomas

  

Structured Products - Sales

 

Pasqua, Paul

  

CDO / CLO - Trading

 

Bertoni, Jeffrey

  

CDO / CLO - Sales

 

Kim, Jason

  

Non-Agency - RMBS Sales & Trading

 

Roth, Lance

  

Asset-Backed Securities Desk - Origination

Soltesz, James

  

Asset Backed Securities Desk - Trading

 

Videla, Alejandro

  

Asset Backed Securities Desk - Sales & Structuring

Mitrikov, Plamen

  

Asset Backed Securities Desk - Management

D’Agostino, Steve

  

Asset Backed Securities Desk - Management

Dyer, James

  

Equities - Sales & Trading

 

Parchment, Gerry

  

Equities - Sales & Trading

 

Gatlin, Brandi

  

Equities - Sales & Trading

 

Appel, Jeffrey

  

Equities - Sales & Trading

 

Stamler, Joseph

  

Equities - Sales & Trading

 

Wald, Ari

  

Equities - Sales & Trading

 

Harrs, Lee

  

Corporate Finance - Banking

 

McNicholas, John

  

Corporate Finance - Banking

 

Stock, Keith

  

Corporate Finance - Banking

 

Saalwachter, Ric

  

Corporate Finance - Banking

 

Fischer, Ryan

  

Corporate Finance - Banking

 

Grady, Michael

  

Corporate Finance - Banking

 

Farha, Red

  

Corporate Finance - Banking

 

 

13



--------------------------------------------------------------------------------

Holmes, James

  

Corporate Finance - Support

Pelletier, Renaud

  

Corporate Finance - Support

Teng, Sophia

  

Corporate Finance - Support

Park, Daniel

  

Corporate Finance - Support

Holman, Bryce

  

Corporate Finance - Support

Brennan, Kevin

  

Corporate Finance - Support

Brining, Ryan

  

Corporate Finance - Support

Fecowicz, Jonathan

  

Corporate Finance - Support

Kerr, Michelle

  

Corporate Finance - Admin

Batalion, David

  

Equity Capital Markets - Banking

Bacchus, Michael

  

Compliance

McCann, Joseph

  

Executive

Tissen, Jayne

  

HR

Cenuser, Vanessa

  

HR

Karayannis, Amy

  

Legal

Silberman, Jeffrey

  

Legal

Cianci, Joseph

  

Operations

Tarnovsky, Jane

  

Operations

Current Employees – Other IFMI:

 

Addei, Peter

  

Asset Management, Alesco

Creighton, Amy

  

Asset Management, Alesco

Masuyama, Taro

  

Asset Management, Cohen Asia

Poljevka, Frank

  

Asset Management, Cohen Asia

Talton, Brian

  

Asset Management, Cohen Asia

Conreur, Xavier

  

Asset Management, Paris

Ebensperger, Uli

  

Asset Management, Paris

Ghnassia, Nathalie

  

Asset Management, Paris

de Clermont-Tonnerre, Amedee

  

Asset Management, Paris

Vernhes, Paul

  

Asset Management, Paris

Carocci, Massimo

  

Asset Management, Spain

Grasso, Sergio

  

Asset Management, Spain

Kuhnel Torma, Marta

  

Asset Management, Spain

Jimenez Lucas, Gustavo

  

Asset Management, Spain

De Rotaeche Amade, Ana

  

Asset Management, Spain

Ignacio Perea, Jose

  

Asset Management, Spain

Garcia Bartolome, Andres

  

Asset Management, Spain

Rodriguez, Luis

  

Asset Management, Spain

Pasan, Carlos

  

Asset Management, Spain

Rey Herzog, Patricia

  

Asset Management, Spain

Sapone, Domenico

  

Asset Management, Paris

Cohen, Daniel

  

Management

McEntee, Jay

  

Management

Pooler, Joe

  

Management

 

14



--------------------------------------------------------------------------------

Fink, Rachael

  

Management/Legal

Dobie, Bob

  

Finance

Forrestel, Sean

  

Finance

Listman, Doug

  

Finance

Livewell, Megan

  

Finance

O’Rourke, John

  

Finance

Patel, Manish

  

Finance

Verros, Sophia

  

Finance

Cashman, Milly

  

Administrative

Cuddahy, Jonnell

  

Administrative

DiArenzo, Rich

  

Operations

Noel, Ron

  

Administrative

Weisback, Regina

  

Administrative

Pendlebury, Alan

  

IT

Coger, Theresa

  

Legal

Former Employees (still being paid):

 

Berkeley, Barry

  

PrinceRidge, Broker Dealer, Sales & Trading

  

Sussman, Shelly

  

European Capital Markets, Broker Dealer, Management

  

 

2. In addition to the foregoing Benefit Plans, the Company and its Subsidiaries,
upon hiring employees, generally sets forth certain terms of employment in an
offer letter, as may have been amended from time to time.

 

3. Each of the following Benefit Plans has received a favorable opinion letter
from the Internal Revenue Service National Office:

IFMI, Inc. 401(k) Plan (Tradition and Roth Contribution) – favorable
determination letter was received May 15, 2012.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

NEITHER THIS NOTE NOR THE SHARES ISSUABLE UPON THE CONVERSION HEREOF HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY JURISDICTION. THESE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM. BY ACQUIRING THIS NOTE, THE
HOLDER REPRESENTS THAT THE HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THIS
NOTE OR THE SHARES ISSUABLE UPON CONVERSION HEREOF WITHOUT REGISTRATION OR
EXEMPTION THEREFROM.

CONVERTIBLE SENIOR PROMISSORY NOTE

 

$2,400,000

   [             ], 2013

For value received, Institutional Financial Markets, Inc., a Maryland
corporation, (together with its successors and assigns, the “Company”) promises
to pay to Cohen Bros. Financial, LLC, a Delaware limited liability company of
which Daniel G. Cohen is the sole member (the “Holder”), the principal amount of
$2,400,000, together with all accrued and unpaid interest thereon (the
“Outstanding Amount”). This convertible senior promissory note (the “Note”) has
been issued pursuant to that certain Securities Purchase Agreement dated as of
May [      ], 2013 by and between the Company and the Holder (the “Purchase
Agreement”). This Note is subject to the following terms and conditions:

 

1. Note.

(a)      Maturity.  The Outstanding Amount shall be due and payable in full on
[            ], 2018 (the “Maturity Date”), unless this Note shall have been
earlier converted in accordance with Section 2.1

(b)      Interest.  Interest shall accrue from the date of this Note on the
unpaid principal amount at a rate equal to eight percent (8%) per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days from the date of this Note until the principal amount and all interest
accrued thereon are paid (or converted, as provided in Section 2). Interest
shall be payable in cash quarterly on each January 1, April 1, July 1, and
September 1 (each, an “Interest Payment Date”) until the Maturity Date,
commencing on the first Interest Payment Date to occur after the Closing under
the Purchase Agreement; provided, however, that if no Event of Default has
occurred, (i) in the event that dividends of less than Two Cents ($0.02) per
share are paid on the Common Stock in the fiscal quarter prior to any Interest
Payment Date, then the Company shall have the option, in its sole discretion, to
pay one-half of the interest payable on such Interest Payment Date in cash, in
which event the remaining one-half of the interest otherwise payable on such
Interest Payment Date shall accrue and be added to the Outstanding Amount as of
such Interest Payment Date; and (ii) in the event that no dividends are paid on
the Common Stock in the fiscal quarter prior to such Interest Payment Date, then
the Company shall have the option, in its sole discretion, to make no payment in
cash of the interest payable on such Interest Payment Date, in which event all
of the interest otherwise payable on such Interest Payment Date shall accrue and
be added to the Outstanding Amount as of such Interest Payment Date; provided,
further, that if the Company takes an action permitted under clause (i) or
(ii) above, it will provide written notice to the Holder at least ten (10) days
prior to the relevant Interest Payment Date. Such notice shall set forth the
amount of interest in cash not paid, as well as the revised Outstanding Amount.
Upon the occurrence of any Event of Default and after any applicable cure period
as described in Section 7 and for so long as such Event of Default continues,
all principal, interest and other amounts payable under this Note shall bear
interest at a rate equal to nine percent (9%) per annum (the “Default Rate”).

 

 

1  Maturity Date to be five years from the date of issuance of this Note.

 

A-1



--------------------------------------------------------------------------------

(c)      No Prepayment Without Consent.  This Note shall not be prepaid in whole
or in part prior to the Maturity Date without the prior written consent of the
Holder (which may be granted or withheld in its sole discretion).

2.        Conversion.  At any time following the date hereof (including, for the
avoidance of the doubt, at any time prior to 5:00 p.m. (ET) on the business day
prior to the Maturity Date), the Holder shall have the right, in the Holder’s
sole discretion, to convert all or any part of the Outstanding Amount of this
Note (the “Conversion”), without the payment of any additional consideration
therefor, into the number of fully paid and nonassessable shares of the
Company’s Common Stock that is determined by dividing (i) the then applicable
Outstanding Amount by (ii) $3.00 (the “Conversion Price”). The Conversion Price
is subject to adjustment if the Company, at any time while this Note is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of this Note), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
(iv) issues by reclassification of shares of Common Stock any shares of capital
stock of the Company or (v) takes any similar action or any action designed to
have a similar effect, then in each case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon Conversion shall be proportionately adjusted such that the
aggregate Conversion Price of this Note shall remain unchanged. Any adjustment
made pursuant to this Section 2 shall become effective immediately after the
record date for the determination of stockholders entitled to participate in
such event described in clauses (i) through (v) and shall become effective
immediately after the effective date in the case of a subdivision, combination,
reclassification or similar action. Whenever the Conversion Price is adjusted
pursuant to this Section 2, the Company shall promptly notify the Holder, in
accordance with the Purchase Agreement, of the Conversion Price after such
adjustment, any resulting adjustment to the number of shares of Common Stock
issuable upon Conversion and a brief statement of the facts requiring such
adjustment.

3.        Mechanics and Effect of Conversion.

(a)      If the Holder wishes to exercise its right to effect a Conversion, the
Holder shall provide the Company with a written notice of its election.

 

A-2



--------------------------------------------------------------------------------

(b)      No fractional shares will be issued upon conversion of this Note. In
lieu of any fractional share to which the Holder would otherwise be entitled,
the Company shall pay to the Holder in cash the unconverted amount that would
otherwise be converted into such fractional share.

(c)      In the event that all of this Note is converted pursuant to Section 2,
promptly after such Conversion, the Holder shall surrender this Note, duly
endorsed, to the Company and the Note shall thereupon be canceled. At its
expense, the Company shall as promptly as practicable (but in no event more than
five (5) days after the Conversion of this Note) issue and deliver to the Holder
the number of shares of the Company’s Common Stock to which the Holder is
entitled upon such Conversion, together with (i) any accrued interest from the
Interest Payment Date immediately prior to Conversion through the date of
Conversion and (ii) if applicable, a check payable to the Holder for any cash
amounts payable as described in Section 3(b).

(d)      Upon issuance of shares of Common Stock in respect of Conversion of the
entire Outstanding Amount in accordance with Section 2, all rights with respect
to this Note shall terminate, whether or not this Note has been surrendered for
cancellation. The Holder shall be treated for all purposes as the record holder
of Common Stock issued upon Conversion.

4.        Covenants of the Company.  The Company covenants to the Holder that,
from the date hereof until all principal, interest and other amounts payable
under this Note have been paid in full, the Company shall, except as otherwise
agreed in writing by the Holder:

(a)      take such corporate action as may be necessary from time to time to
(i) at all times maintain an authorized number of shares of Common Stock as is
sufficient for issuance of shares of Common Stock upon Conversion of this Note
pursuant to Section 2 and (ii) cause the shares of Common Stock issued upon
Conversion to be duly authorized, validly issued, fully paid and non-assessable;

(b)      punctually pay the principal and interest payable on this Note, and any
other amount due and payable under this Note in the manner specified in this
Note;

(c)      give written notice promptly to the Holder of any condition or event
that constitutes, or is reasonably expected to constitute, an Event of Default;

(d)      not avoid or seek to avoid the observance or performance of any of the
terms of this Note through any reorganization, recapitalization, transfer of
assets or other voluntary action; and

(e)      not create or incur any Encumbrance in or on its property or Assets,
whether now owned or hereinafter acquired, or upon any income or revenues or
rights therefrom, except:

 

    (i) Encumbrances existing on the date hereof and previously disclosed to the
Holder;

 

    (ii) Encumbrances for property taxes and assessments or other governmental
charges or levies and liens that are not overdue for more than 90 days; or

 

    (iii) Encumbrances of or resulting from any Judgment, the time for appeal or
petition for rehearing of which shall not have expired or in respect of which
the Company shall in good faith be prosecuting an appeal or other Proceeding for
a review and in respect of which a stay of execution pending such appeal or
Proceeding shall have been secured.

 

A-3



--------------------------------------------------------------------------------

5.        Form of Payment.  Except as otherwise set forth herein, all payments
due hereunder shall be made in lawful money of the United States of America to
such account or at such place as may be designated in writing by the Holder from
time to time. Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal.

6.        Priorities.  The indebtedness evidenced by this Note and the payment
of all principal, interest and any other amounts payable hereunder is a senior
obligation of the Company and shall: (i) be Senior (as hereinafter defined) to,
and have priority in right of payment over, all Indebtedness (as hereinafter
defined) of the Company incurred following the date hereof and any subordinated
or junior subordinated Indebtedness outstanding as of the date hereof, and
(ii) rank pari passu to the notes issued pursuant to the Mead Park Purchase
Agreement (as defined in the Purchase Agreement) and any other senior
obligations of the Company outstanding as of the date hereof. “Senior” means
that, in the event of any default in the payment of the obligations represented
by this Note or of any liquidation, insolvency, bankruptcy, reorganization or
similar proceedings relating to the Company, all amounts payable under this Note
shall first be paid in full before any payment is made upon any other
Indebtedness hereinafter incurred (including any Indebtedness guaranteed by the
Company) or any subordinated or junior subordinated Indebtedness outstanding as
of the date hereof, and, in any such event, any payment or distribution of any
character which shall be made in respect of any other Indebtedness of Company
shall be paid to the Holder for application to the payment hereof, unless and
until the obligations under this Note shall have been paid and satisfied in
full. “Indebtedness” means, with respect to a specified Person: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current accounts payable and accrued expenses incurred in the ordinary course of
business irrespective of when paid); (c) all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements, credit agreements or
other similar instruments; (d) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreements with respect to property used and/or acquired by such Person; (e) all
capitalized lease obligations of such Person; (f) all aggregate mark-to-market
exposure of such Person under hedging agreements; (g) all obligations in respect
of letters of credit (whether drawn or supporting obligations that constitute
Indebtedness) and bankers’ acceptances; (h) all obligations referred to in
clauses (a) through (g) of this definition of another Person guaranteed by the
specified Person or secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) an Encumbrance
upon property owned by the specified Person, whether or not the specified Person
has assumed or become liable for the payment of such Indebtedness.

7.        Events of Default.   An “Event of Default” shall be deemed to have
occurred if:

(a)      subject to the accrual of interest as provided in Section 1(b) hereof,
the Company shall fail to pay as and when due any principal or interest
hereunder and such nonpayment shall continue uncured for a period of five
(5) business days;

 

A-4



--------------------------------------------------------------------------------

(b)      except for an event described in Section 7(a), the Company fails to
perform any covenant or agreement hereunder, and such failure continues or is
not cured within five (5) business days after written notice by the Holder to
the Company;

(c)      the Company or any significant Subsidiary (as such term is defined in
Rule 1-02(w) of Regulation S-X) (a “Significant Subsidiary”) applies for or
consents to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) makes a general
assignment for the benefit of itself or any of its creditors, or (iii) commences
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect;

(d)      proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or any Significant Subsidiary, or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
the Company or any Significant Subsidiary, or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect are
commenced and an order for relief entered or such proceeding is not dismissed or
discharged within ninety (90) days of commencement;

(e)      there is entered against the Company or any Subsidiary a final Judgment
for the payment of money in an aggregate amount exceeding $300,000 and such
Judgment shall remain unsatisfied or without a stay in respect thereof for a
period of thirty (30) days;

(f)      the Company or any Subsidiary shall fail to pay when due any
obligation, whether direct or contingent, for Indebtedness exceeding $300,000,
or shall breach or default with respect to any term of any loan agreement,
mortgage, indenture or other agreement pursuant to which such obligation for
Indebtedness was created or securing such obligation if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

(g)      a Change in Control shall have occurred. For purposes of this Note, the
term “Change in Control” shall mean any one of the following events: (i) any
Person or group (other than the Holder, Daniel G. Cohen and its or their
controlled Affiliates and Principals and members of Daniel G. Cohen’s Family
Group (as defined in the Purchase Agreement)) is or becomes a beneficial owner,
directly or indirectly, of more than 50% of the aggregate voting power
represented by all issued and outstanding capital stock of the Company,
(ii) individuals who, on the date hereof, constitute the Board of Directors (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board of Directors; provided that any person becoming a director subsequent
to the date hereof whose election or nomination for election was approved by a
majority of the Incumbent Directors then on the Board of Directors (either by a
specific vote or by approval of the proxy statement of the relevant party in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director (except that no individuals
who were not directors at the time any contested election is reached shall be
treated as Incumbent Directors); (iii) the stockholders of the Company approve a
plan of liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets; or (iv) the Company has entered into
a definitive agreement, the consummation of which would result in the occurrence
of any of the events described in clauses (i) through (iii) of this definition
above.

 

A-5



--------------------------------------------------------------------------------

Upon the occurrence or existence of any Event of Default described in
Section 6(a), Section 6(b), Section 6(e), Section 6(f) or Section 6(g) and at
any time thereafter during the continuance of such Event of Default, the Holder
may, by written notice to the Company, declare the entire unpaid principal
amount outstanding and all interest accrued and unpaid on the Note to be
immediately due and payable without presentment, demand, protest or any other
notice or demand of any kind. Upon the occurrence or existence of any Event of
Default described in Section 6(c) or Section 6(d), immediately and without
notice, the entire unpaid principal amount outstanding and all interest accrued
and unpaid on the Note shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice or demand of any kind.
Upon the occurrence of any Event of Default and after any applicable cure period
as described herein and for so long as such Event of Default continues, all
principal, interest and other amounts payable under this Note shall bear
interest at the Default Rate. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Holder may exercise any
other right power or remedy granted to it by this Note or the Purchase Agreement
or otherwise permitted to it by law, either by suit in equity or by action at
law, or both.

 

8. Miscellaneous.

(a)      This Note and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York without regard
to its conflicts of law principles or the conflicts of law principles of any
other state in either case that would result in the application of the laws of
any other state.

(b)      Any notice or other communication required or permitted to be given
hereunder shall be in writing and given as provided in the Purchase Agreement.

(c)      In the event any interest is paid on this Note which is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

(d)      Amendments to any provision of this Note may be made or compliance with
any term, covenant, agreement, condition or provision set forth in this Note may
be waived (either generally or in a particular instance and either retroactively
or prospectively) only upon written consent of the Company and the Holder. Any
amendment or waiver effected in accordance herewith shall apply to and be
binding upon the Holder, upon each future holder of this Note and upon the
Company, whether or not this Note shall have been marked to indicate such
amendment or waiver. No such amendment or waiver shall extend to or affect any
obligation not expressly amended or waived or impair any right consequent
thereon.

 

A-6



--------------------------------------------------------------------------------

(e)      This Note may not be assigned by any holder (except that the Holder
shall be permitted to assign this Note to Holder’s controlled Affiliates and
Principals and members of Daniel G. Cohen’s Family Group (as defined in the
Purchase Agreement) without the prior written approval of the Company.

(f)      The Company hereby waives diligence, presentment, protest and demand,
notice of protest, notice of dishonor, notice of nonpayment and any and all
other notices and demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note. The Company further waives, to
the full extent permitted by Law, the right to plead any and all statutes of
limitations as a defense to any demand on this Note.

(g)      The Company agrees to pay all reasonable costs and expenses actually
incurred by the Holder in connection with an Event of Default, including without
limitation the fees and disbursements of counsel, advisors, consultants,
examiners and appraisers for the Holder, in connection with (i) any enforcement
(whether through negotiations, legal process or otherwise) of this Note in
connection with such Event of Default, (ii) any workout or restructuring of this
Note during the pendency of such Event of Default and (iii) any bankruptcy case
or proceeding of the Company or any appeal thereof.

(h)      The section and other headings contained in this Note are for reference
purposes only and shall not affect the meaning or interpretation of this Note.

(i)       Capitalized terms used herein and not otherwise defined, shall have
the meanings ascribed to them in the Purchase Agreement.

Signature page follows

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its authorized officer, as of the date first above written.

 

    INSTITUTIONAL FINANCIAL MARKETS, INC.     By:  

 

Name:  

 

Title:  

 

 

AGREED AND ACKNOWLEDGED:    Cohen Bros. Financial, LLC    By:  

 

  

Name:   Daniel G. Cohen    Title:   Managing Member   

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

[See Exhibit 10.3 to Institutional Financial Markets, Inc.’s Current Report on
Form 8-K, filed with the U.S. Securities and Exchange Commission on May 13,
2013.]



--------------------------------------------------------------------------------

EXHIBIT C

SHAREHOLDER RIGHTS PLAN

[See Exhibit 4.1 to Institutional Financial Markets, Inc.’s Current Report on
Form 8-K, filed with the U.S. Securities and Exchange Commission on May 13,
2013.]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MEAD PARK PURCHASE AGREEMENT

[See Exhibit 10.1 to Institutional Financial Markets, Inc.’s Current Report on
Form 8-K, filed with the U.S. Securities and Exchange Commission on May 13,
2013.]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXCHANGE AGREEMENT

[See Exhibit 10.4 to Institutional Financial Markets, Inc.’s Current Report on
Form 8-K, filed with the U.S. Securities and Exchange Commission on May 13,
2013.]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AMENDED AND RESTATED COHEN EMPLOYMENT AGREEMENT

[See Exhibit 10.6 to Institutional Financial Markets, Inc.’s Current Report on
Form 8-K, filed with the U.S. Securities and Exchange Commission on May 13,
2013.]



--------------------------------------------------------------------------------

EXHIBIT G

LLC AGREEMENT AMENDMENT

[See Exhibit 10.5 to Institutional Financial Markets, Inc.’s Current Report on
Form 8-K, filed with the U.S. Securities and Exchange Commission on May 13,
2013.]



--------------------------------------------------------------------------------

EXHIBIT H

VOTING AGREEMENT

THIS VOTING AGREEMENT, dated as of May 9, 2013 (this “Agreement”), is made by
                                                          (the “Shareholder”)
for the benefit of Institutional Financial Markets, Inc., a Maryland corporation
(the “Company”), pursuant to the Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated of even date herewith, by and among the Company,
Mead Park Holdings, LP, and Mead Park Capital Partners LLC (the “Buyer”).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Securities Purchase Agreement.

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is entering into the Securities Purchase Agreement, pursuant to
which the Company has agreed to sell to Buyer and Buyer has agreed to purchase
from the Company (i) an aggregate of One Million Nine Hundred Forty-Nine
Thousand One Hundred Sixty-Seven (1,949,167) newly issued shares (collectively,
the “Buyer Common Shares”) of the Company’s Common Stock, par value $.001 per
share (“Common Stock”), for a purchase price of Two Dollars ($2.00) per share,
representing an aggregate purchase price of Three Million Eight Hundred
Ninety-Eight Thousand Three Hundred Thirty-Four Dollars ($3,898,334); and (ii) a
convertible senior promissory note in the aggregate principal amount of Five
Million Eight Hundred Forty-Seven Thousand Five Hundred and One Dollars
($5,847,501) (the “Buyer Note”);

WHEREAS, the Buyer Note is convertible into the “Conversion Shares” as defined
in the Securities Agreement (the “Buyer Conversion Shares”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and Daniel G. Cohen are executing and delivering a securities
purchase agreement (the “Cohen Purchase Agreement”), pursuant to which the
Company has agreed to sell to Mr. Cohen and Mr. Cohen has agreed to purchase
from the Company (i) an aggregate of Eight Hundred Thousand (800,000) newly
issued shares (collectively, the “Cohen Common Shares” and, together with the
Buyer Common Shares, the “Transaction Shares”) of the Common Stock, for a
purchase price of Two Dollars ($2.00) per share, representing an aggregate
purchase price of One Million Six Hundred Thousand Dollars ($1,600,000); and
(ii) a convertible senior promissory note in the aggregate principal amount of
Two Million Four Hundred Thousand Dollars ($2,400,000) (the “Cohen Note” and,
together with the Buyer Note, the “Notes”);

WHEREAS, the Cohen Note is convertible into the “Conversion Shares” as defined
in the Cohen Purchase Agreement (the “Cohen Conversion Shares”);

WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement and the Cohen Securities Agreement, the issuance of the
Transaction Shares, the Buyer Conversion Shares and the Cohen Conversion Shares,
and the election of certain directors to the Board of Directors of the Company
(the “Board of Directors”) will be submitted to the Company’s shareholders for
approval at the Company’s 2013 annual meeting of shareholders (the “Annual
Meeting”), which is anticipated to be held on or about July 25, 2013;

WHEREAS, as an inducement to Buyer to enter into the Securities Purchase
Agreement, the Shareholder is entering into this Agreement;

 

H-1



--------------------------------------------------------------------------------

WHEREAS, as of the date hereof, the Shareholder owns of record, or has the power
to vote, certain of the outstanding voting equity securities of the Company (the
“Voting Securities”); and

WHEREAS, with this Agreement, the Shareholder wishes to undertake certain
obligations with respect to the Voting Securities of which the Shareholder is
the owner of record, or with respect to which the Shareholder has the power to
vote, on the Record Date (as defined below) (such Voting Securities as of such
date, the “Total Voting Securities”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, Shareholder hereby agrees as follows:

ARTICLE I

VOTING

1.1    Agreement to Vote.  Except as otherwise provided in this Agreement and
except as prohibited by applicable Law, the Shareholder agrees that, from and
after the date hereof and until the date on which this Agreement is terminated
pursuant to Section 3.2, at the Annual Meeting or any other meeting of the
shareholders of the Company at which any of the Transaction Matters (as defined
below) are to be voted upon, however called (and including any postponement or
adjournment of any such meeting), or in connection with any written consent of
the shareholders of the Company with respect to any of the Transaction Matters,
the Shareholder shall:

(a)      appear at each such meeting (in person or by proxy) or otherwise cause
all Total Voting Securities owned of record by the Shareholder, or with respect
to which the Shareholder has the power to vote, in each case as of the record
date used for determining the holders of voting securities of the Company
entitled to vote at such meeting or to deliver such consent (the “Record Date”),
to be counted as present thereat for purposes of calculating a quorum; and

(b)      vote or cause to be voted (in person or by proxy) or deliver a written
consent (or cause a consent to be delivered) covering all Total Voting
Securities owned of record by the Shareholder or as to which the Shareholder has
the power to vote, in each case as of the Record Date, in favor of: (i) the
issuance by the Company of the Buyer Common Shares and the Buyer Conversion
Shares to Buyer; (ii) the issuance by the Company of the Cohen Common Shares and
the Cohen Conversion Shares to Daniel G. Cohen; and (iii) the election to the
Board of Directors of the nominees for Director nominated by the Board of
Directors in accordance with Section 8.4 of the Securities Purchase Agreement
(clauses (i) through (iii) collectively, the “Transaction Matters”).

1.2    No Inconsistent Agreements.  The Shareholder hereby covenants and agrees
that, except as set forth in this Agreement and except for actions taken in
furtherance of this Agreement, the Shareholder has not granted, and shall not
grant at any time while this Agreement remains in effect, any proxy, consent or
power of attorney with respect to the Total Voting Securities that would
conflict with the provisions of Section 1.1.

 

H-2



--------------------------------------------------------------------------------

1.3    No Other Restrictions.  Except as set forth in Section 1.1, the
Shareholder shall not be restricted from voting in favor of, against or
abstaining with respect to any matter presented to the shareholders of the
Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1    Representations and Warranties of the Shareholder.  Except as set forth
on the signature page hereof, the Shareholder hereby represents and warrants as
follows as of the date hereof:

(a)       Authorization; Validity of Agreement; Necessary Action.  This
Agreement has been duly executed and delivered by the Shareholder and
constitutes a valid and binding obligation of the Shareholder, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and general equitable principles).

(b)      Ownership.  The Voting Securities set forth below the Shareholder’s
name on the signature page hereto are owned of record by the Shareholder or the
Shareholder has the power to vote such Voting Securities, in each case as of the
date hereof (such Voting Securities, the “Existing Voting Securities”). The
Shareholder’s Existing Voting Securities constitute all voting equity securities
of the Company held of record by the Shareholder or for which voting power is
held by the Shareholder as of the date hereof. The Shareholder has sole power to
issue instructions with respect to the matters set forth in Article I hereof,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of the Shareholder’s Existing Voting Securities,
with no limitations, qualifications or restrictions on such rights, subject to
applicable federal and state securities laws and the terms of this Agreement.
The Shareholder has good title to the Shareholder’s Existing Voting Securities,
free and clear of any Encumbrances.

(c)      No Consents; Conflicts and Violations.  Except for any applicable
requirements of the Securities Exchange Act of 1934, as amended, the execution
and delivery of this Agreement by the Shareholder does not, and the performance
by the Shareholder of its obligations under this Agreement will not, (i) require
any consent, approval, authorization of or other order of, action by, filing
with, or notification to any Governmental Authority; (ii) violate or conflict
with or result in the breach of any provision of the organizational documents of
the Shareholder; (iii) cause a violation by the Shareholder of any Law,
ordinance or regulation of any Governmental Authority applicable to the
Shareholder or by which any of the Existing Voting Securities is bound; or
(iv) conflict with, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or require payment under, or result in the creation of any Encumbrance on the
properties or assets of the Shareholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Shareholder is a party or by which any of
the Existing Voting Securities is bound, except, in the case of clauses (i),
(iii) and (iv), as could not reasonably be expected, either individually or in
the aggregate, to materially impair the ability of the Shareholder to perform
its obligations hereunder or to consummate the transactions contemplated hereby
on a timely basis.

 

H-3



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1    Limitation on Liability.  Notwithstanding anything in this Agreement to
the contrary, no party to this Agreement shall have any liability for damages to
any other party for any breach or violation of this Agreement unless such breach
or violation was willful or intentional.

3.2    Termination.  This Agreement shall terminate upon the earliest to occur
of (i) the date and time of termination of the Securities Purchase Agreement;
(ii) the Closing and (iii) the written agreement of the parties hereto and Buyer
to terminate this Agreement. Upon such termination, no party hereto shall have
any further obligations or liabilities hereunder; provided, however, that such
termination shall not relieve any party from liability for any willful or
intentional breach or violation of this Agreement prior to such termination.

3.3    Further Assurances.  From time to time, at the other party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

3.4    No Ownership Interest.  Nothing contained in this Agreement shall be
deemed to vest in the Company or Buyer any direct or indirect ownership or
incident of ownership of or with respect to any Total Voting Securities. All
rights, ownership and economic benefits of and relating to the Total Voting
Securities shall remain vested in and belong to the Shareholder.

3.5    Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

(a)

    

if to the Company, to:

    

 

Institutional Financial Markets, Inc.

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Facsimile: (215) 701-8280

E-mail: jpooler@ifmi.com

 

With a copy to:

 

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix

Facsimile: (215) 239-4958

Email: dmix@duanemorris.com

 

H-4



--------------------------------------------------------------------------------

(b)      if to the Shareholder, to the address listed next to the Shareholder’s
name on the Shareholder’s signature page hereto,

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if sent by Federal
Express (FedEx), the United Parcel Service (UPS), or another nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same with, or in a regularly maintained
receptacle of, such overnight courier on or prior to 5:00 p.m., New York City
time, on a business day; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., New York City time,
on a business day. Any notice hand delivered after 5:00 p.m. New York City time,
shall be deemed delivered on the following business day. Notwithstanding the
foregoing, notices, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

3.6    Interpretation.  The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section
references are to this Agreement unless otherwise specified. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

3.7    Entire Agreement.  This Agreement (including any exhibits hereto) and the
Transaction Documents (as defined in the Securities Purchase Agreement)
collectively constitute the entire agreement, and supersede all other prior
agreements, understandings, and representations and warranties, both written and
oral with respect to the subject matter hereof.

3.8    Governing Law and Jurisdiction.  This Agreement shall be construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws. The parties further agree that any action
between them shall be heard in New York City, New York, and expressly consent to
the jurisdiction and venue of the state and federal courts sitting in New York
City, New York, for the adjudication of any civil action asserted pursuant to
this Agreement.

 

H-5



--------------------------------------------------------------------------------

3.9      Consent to Jurisdiction.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED IN THE STATE OF NEW YORK OR
ANY NEW YORK STATE COURT IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND AGREES THAT ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURT (AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION TO VENUE THEREIN);
PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE
REFERRED TO IN THIS SECTION 3.9 AND SHALL NOT BE DEEMED TO BE A GENERAL
SUBMISSION TO THE JURISDICTION OF SAID COURTS OR IN THE STATE OF NEW YORK OTHER
THAN FOR SUCH PURPOSE.

3.10    Enforcement.  The Shareholder agrees that in the event that the
Shareholder fails to perform any of the Shareholder’s obligations under this
Agreement in accordance with their specific terms, the Company and Buyer will be
irreparably harmed and there will be no adequate remedy at Law. It is
accordingly agreed that the Company and Buyer shall be entitled to specific
performance of the terms hereof, this being in addition to any other remedy to
which they are entitled at Law or in equity.

3.11    Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties and Buyer shall unanimously agree in writing to
such amendment, modification or change.

3.12    Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, then the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

3.13    Assignment; Third Party Beneficiaries.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Company and its successors and permitted assigns. This
Agreement is not intended to confer any rights or remedies hereunder upon any
Person other than the Company pursuant to the terms and conditions of the
Securities Purchase Agreement, except that Buyer is an express third party
beneficiary with full rights to enforce this Agreement, including Section 3.10,
as if it were the Company.

 

H-6



--------------------------------------------------------------------------------

3.14    Shareholder Capacity.  By executing and delivering this Agreement, the
Shareholder makes no agreement or understanding herein in the Shareholder’s
capacity or with respect to the Shareholder’s actions as a manager, director,
officer or employee of the Company or any of its Subsidiaries. The Shareholder
is signing and entering into this Agreement solely in the Shareholder’s capacity
as the record owner of the Shareholder’s Total Voting Securities or in the
Shareholder’s capacity as the individual with voting power with respect to
certain Total Voting Securities, and nothing herein shall limit or affect in any
way any actions that may be hereafter taken by the Shareholder in the
Shareholder’s capacity as an employee, director, officer or manager of the
Company or any of its Subsidiaries or in any other capacity and no such actions
shall be deemed to be a breach of this Agreement. Nothing contained in this
Agreement shall restrict, limit, prohibit or preclude the Shareholder from
exercising or discharging the Shareholder’s fiduciary duties as a director,
officer or manager of the Company or any of its Subsidiaries under applicable
Law. Any trustee executing this Agreement is executing this Agreement solely in
his or her fiduciary capacity and shall have no personal liability or obligation
under this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

H-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shareholder has signed this Voting Agreement as of the
date first written above.

 

  SHAREHOLDER:        

 

    Name:         [Title:]        

 

Total Voting Securities owned by the Shareholder as of the date hereof:

 

 

Number of Shares:

 

 

 

       

 

   

 

 

Address for Notices:  

 

       

 

       

 

   

 

Exceptions to Shareholder’s representations and warranties set forth in ARTICLE
II hereof, if any (please describe in the space provided below):

 

 

[Signature Page to Voting Agreement]

 

H-8



--------------------------------------------------------------------------------

  AGREED TO AND ACCEPTED BY:     INSTITUTIONAL FINANCIAL MARKETS, INC.  

By:                                                                          

   

Name:

   

Title:

 

 

 

 

 

 

 

[Signature Page to Voting Agreement]

 

H-9